

Exhibit 10.1
Execution


Published CUSIP Number: 855031AG5






CREDIT AGREEMENT






dated as of May 31, 2013






STAPLES, INC.,
as the Borrower,




THE LENDERS NAMED HEREIN,




BANK OF AMERICA, N.A.,
as Administrative Agent




BARCLAYS BANK PLC and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


and




WELLS FARGO, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents




with




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 
BARCLAYS BANK PLC and
HSBC SECURITIES (USA) INC.
Having Acted as Joint Lead Arrangers and Joint Bookrunners













--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A    Form of Loan Request
Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Assignment and Acceptance
Exhibit D    Form of Swing Line Loan Request


Schedule 1    Lenders
Schedule 3    Mandatory Costs
Schedule 3.8    Transitional Letters of Credit
Schedule 5.3    Title to Properties, Leases
Schedule 5.7    Litigation
Schedule 5.11    Employee Benefit Plans
Schedule 5.13    Environmental Compliance
Schedule 5.15(a)    Subsidiaries
Schedule 5.15(b)    Joint Ventures and Partnerships
Schedule 5.16    Tax Payer Identification Number
Schedule 7.1    Existing Indebtedness
Schedule 7.2    Existing Liens
Schedule 7.3    Existing Investments
Schedule 18    Notices









-2-
47438543.7





--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of May 31, 2013, is by and among (a) STAPLES,
INC. (the “Borrower”), a Delaware corporation having its principal place of
business at 500 Staples Drive, Framingham, MA 01701, (b) BANK OF AMERICA, N.A.
and the other lending institutions listed on Schedule 1 attached hereto
(collectively, the “Lenders”), (c) BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, as the
lender of Swing Line Loans, and as an Issuing Bank, (d) BARCLAYS BANK PLC and
HSBC BANK USA, NATIONAL ASSOCIATION, as co-syndication agents for the Lenders
(collectively, the “Co-Syndication Agents”) and as Issuing Banks, and (e) WELLS
FARGO BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A., as
co-documentation agents for the Lenders (collectively, the “Co-Documentation
Agents”).
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1.    Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:
Adjustment Date. The date which is three (3) Business Days after each Compliance
Certificate is delivered by the Borrower pursuant to §§6.4(a) and (b) hereof.
Administrative Agent. As defined in the preamble hereto.
Administrative Agent’s Head Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 18, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
Administrative Questionnaire. An Administrative Questionnaire in a form supplied
by the Administrative Agent.
Administrative Agent’s Special Counsel. McGuireWoods LLP or such other counsel
as may be approved by the Administrative Agent.
Affiliate. Any Person that would be considered to be an affiliate of a Person
under Rule 144(a) of the Rules and Regulations of the Securities and Exchange
Commission, as in effect on the Closing Date, if such Person were issuing
securities.
Agents. Collectively, (a) the Administrative Agent, (b) the Co-Syndication
Agents and (c) the Co-Documentation Agents.
Agreement Currency. See §27 hereof.

47438543.7

--------------------------------------------------------------------------------

-2-

Alternative Currency. Each of the Euro, the Sterling, the Australian Dollar, the
Canadian Dollar and each other currency (other than Dollars) that is approved in
accordance with §1.4 hereof.
Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
Alternative Currency Sublimit. An amount equal to the lesser of the Total
Commitment and $500,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the Total Commitments.
Applicable Margin. Initially, the Applicable Margin shall be the applicable rate
per annum, corresponding to Level III set forth in the table below; thereafter,
the Applicable Margin shall be in effect for each period commencing on an
Adjustment Date through the date immediately preceding the next Adjustment Date
(each a “Rate Adjustment Period”) based on a determination of the Fixed Charge
Coverage Ratio and the Senior Debt Rating by Moody’s and S&P. The Fixed Charge
Coverage Ratio shall be determined as at the end of the fiscal period for which
financial statements and a Compliance Certificate have most recently been
delivered to the Administrative Agent pursuant to §6.4 hereof and the Senior
Debt Rating shall be determined as of the last day of the preceding Rate
Adjustment Period. The Applicable Margin shall be the applicable rate per annum,
corresponding to the higher of the Levels set forth in the table below (with
Level I being the highest level and Level V being the lowest level)
corresponding to the Fixed Charge Coverage Ratio or the Senior Debt Rating. In
the event that the Level derived from the Senior Debt Ratings and the Level
derived from the Fixed Charge Coverage Ratio are more than two Levels apart, the
applicable Level for the Applicable Margin shall be the Level that is two Levels
higher than the lower of the two Levels. In the event that the Senior Debt
Ratings assigned by Moody’s and S&P are not equivalent, the following criteria
shall determine which Level shall be applicable to the Senior Debt Rating: (a)
if the Senior Debt Ratings are one Level apart, the Level applicable to the
Senior Debt Rating shall be the higher of the two Levels and (b) if the Senior
Debt Ratings are more than one Level apart, the Level applicable to the Senior
Debt Rating shall be one Level higher than the lower of the two Levels.
For purposes of clarity, the parties hereto acknowledge that (i) the Applicable
Margin with respect to Eurocurrency Rate Loans shall be the rate per annum set
forth in column D in the table below, (ii) the Applicable Margin with respect to
Base Rate Loans shall be the rate per annum set forth in column E in the table
below, (iii) the Facility Fee shall be the rate per annum set forth in column F
in the table below, (iv) the Letter of Credit Fee with respect to standby
Letters of Credit shall be the rate per annum set forth in column G in the table
below and (v) the Letter of Credit Fee with respect to documentary Letters of
Credit shall be the rate per annum set forth in column H in the table below.

47438543.7



--------------------------------------------------------------------------------

-3-

A
B
C
D
E
F
G
H
Level
Fixed Charge Coverage Ratio
Senior Debt Rating
Eurocurrency Rate Loans
Base Rate Loans
Facility Fee
Standby Letter of Credit Fee
Documentary Letter of Credit Fee
 
 
 
 
 
 
 
 
I
> 4.00:1
S&P: A Moody’s: A2 or better
0.795%
0.000%
0.080%
0.795%
0.3975%
 
 
 
 
 
 
 
 
II
> 2.75:1 and
< 4.00:1
S&P: A- Moody’s: A3 or better
0.90%
0.000%
0.100%
0.900%
0.4500%
 
 
 
 
 
 
 
 
III
> 2.50:1 and
< 2.75:1
S&P: BBB+ Moody’s: Baa1 or better
1.125%
0.125%
0.125%
1.125%
0.5625%
 
 
 
 
 
 
 
 
IV
> 2.25:1 and
< 2.50:1
S&P: BBB Moody’s: Baa2 or better
1.350%
0.350%
0.150%
1.350%
0.675%
 
 
 
 
 
 
 
 
V
< 2.25:1
S&P: BBB- or lower Moody’s: Baa3 or lower
1.400%
0.400%
0.225%
1.400%
0.700%



Notwithstanding the foregoing, if the Borrower fails to deliver any Compliance
Certificate pursuant to §§6.4(a) or (b) hereof then, for the period commencing
on the date such Compliance Certificate was due through the date immediately
preceding the Adjustment Date that occurs immediately following the date on
which such Compliance Certificate is delivered, the Applicable Margin shall be
the Applicable Margin corresponding to Level V above.
Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) to
the extent then applicable to the Borrower or any of its Subsidiaries.





47438543.7



--------------------------------------------------------------------------------

-4-

Applicable Time. With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Assignment and Acceptance. An Assignment and Acceptance entered into by a Lender
and an assignee (with the consent of any party whose consent is required by
§17.2(c)), and accepted by the Administrative Agent, in substantially the form
of Exhibit C or any other form approved by the Administrative Agent.
Attributable Indebtedness. On any date, (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and (b)
in respect of any Synthetic Lease obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.
Australian Dollars. Dollars in lawful currency of Australia.
Auto-Extension Letter of Credit. See §3.2(c) hereof.
Balance Sheet Date. February 2, 2013.
Bank of America. Bank of America, N.A., a national banking association, in its
individual capacity.
Base Rate. The highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus
1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
Base Rate Loans. Any Revolving Credit Loans bearing interest calculated by
reference to the Base Rate. All Base Rate Loans shall be denominated in Dollars.
Borrower. As defined in the preamble hereto.

47438543.7



--------------------------------------------------------------------------------

-5-

Borrower Materials. See §6.4 hereof.
Business Day. Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Credit Agreement in respect
of any such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Credit Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
Canadian Dollars. Dollars in lawful currency of Canada.
Capital Stock. With respect to any corporation, partnership, trust,
unincorporated association, joint venture, limited liability company, or other
legal or business entity, any and all shares, interests, participations or other
equivalent (however designated) of capital stock of such entity, any and all
limited or general partnership interests and equivalent ownership interests in
such entity, any and all warrants and options to purchase any of the foregoing,
and any securities convertible into any of the foregoing.
Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.
Cash Collateralize. To pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, as collateral for Unpaid Reimbursement Obligations plus the Maximum
Drawing Amount, the Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as

47438543.7



--------------------------------------------------------------------------------

-6-

the context may require), cash or deposit account balances or, if the applicable
Issuing Bank or the Administrative Agent, as the case may be, shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and such Issuing
Bank, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
Cash Management Agreement. Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements in a pooling arrangement
or otherwise.
CDOR Rate. For the relevant Interest Period, the rate per annum, determined with
reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar banker’s acceptances at or about 10:00 a.m. (Toronto, Ontario time) on
the date that is two (2) Business Days prior to the commencement of such
Interest Period on the “Reuters Screen CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) for a term equivalent to such Interest Period (or if
such Interest Period is not equal to a number of months, for a term equivalent
to the number of months closest to such Interest Period).
CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980.
Change in Law. The occurrence, after the Closing Date, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any governmental
authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
Closing Date. The first date on which the conditions set forth in §9 hereof have
been satisfied, which shall be no later than May 31, 2013.
Code. The Internal Revenue Code of 1986.
Co-Documentation Agents. As defined in the preamble hereto.
Co-Lead Arrangers. Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Bank PLC and HSBC Securities (USA) Inc.

47438543.7



--------------------------------------------------------------------------------

-7-

Commitment. The agreement of each Lender, subject to the terms and conditions of
this Credit Agreement, to make Revolving Credit Loans to, and to participate in
Swing Line Loans and the issuance, extension and renewal of Letters of Credit
for the account of, the Borrower.
Commitment Amount. With respect to each Lender, the amount of such Lender’s
Commitment set forth on Schedule 1 attached hereto, as the same may be increased
or reduced from time to time in accordance with the terms of this Credit
Agreement; or if the Total Commitment is terminated pursuant to the provisions
hereof, zero.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 attached hereto as such Lender’s percentage of the Total Commitment,
subject to adjustment as provided in §4.16.
Compliance Certificate. See §6.4(a) hereof.
Confidential Information. All information relating to the Borrower or any of its
Subsidiaries that is labeled by the Borrower or such Subsidiary as confidential
at the time such information is supplied by the Borrower or such Subsidiary to a
Lender, other than information which (a) is public knowledge or generally
available to the public, or (b) is obtained by any of the Lenders, whether prior
to or after disclosure to such Lender by the Borrower or any of its
Subsidiaries, from a source other than the Borrower or any of its Subsidiaries,
provided that such information is not known by such Lender to have been
disclosed by any party in violation of a confidentiality agreement with the
Borrower or any of its Subsidiaries, any other obligation of nondisclosure with
respect to the Borrower or any of its Subsidiaries or any applicable statutory
or regulatory limitation imposed on the disclosure of such information.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.
Consolidated Adjusted Funded Debt. With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate of (a) Consolidated Total Funded Debt as of such date plus (b) (i)
Rental Expense for the period of twelve consecutive months then ended multiplied
by (ii) eight (8).
Consolidated EBIT. For any period, consolidated net income (or deficit) of the
Borrower and its Subsidiaries, after deducting all expenses and other proper
charges other than interest expense, taxes and any noncash nonrecurring charges,
and excluding, without duplication, (a) all extraordinary and nonrecurring items
of (i) income or (ii) cash losses in an aggregate amount not to exceed
$100,000,000 on a cumulative basis from the Closing Date, as determined in
accordance with GAAP and (b) all income or loss from any corporation,
partnership, limited liability company, joint venture or other entity in which
the Borrower or any of its Subsidiaries holds not more than a fifty percent
(50%) ownership interest, as determined in accordance with GAAP; provided that
there shall be further excluded in calculating consolidated net income (or
deficit) for purposes of this definition, without duplication, any noncash (x)
losses attributable to

47438543.7



--------------------------------------------------------------------------------

-8-

the use of a fair value methodology for recognition and measurement of
impairment of goodwill not identified with impaired assets in accordance with
Accounting Standards Codification 350, (y) Accounting Standards Codification 505
and 718 expenses and (z) any net after-tax gains or losses attributable to the
early extinguishment of Indebtedness, including any write-off of debt issuance
costs incurred in connection with the closing of this Credit Agreement.
Consolidated Total Assets. All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
Consolidated Total Funded Debt. With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate (without duplication) of (a) all outstanding Indebtedness of the
Borrower and its Subsidiaries relating to or in respect of (i) the borrowing of
money or the obtaining of credit, including the issuance of notes or bonds and
standby letters of credit outstanding but excluding documentary letters of
credit, (ii) the deferred purchase price of assets (other than (i) accounts
payable and accrued expenses and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations have not yet been recorded as
liabilities on the consolidated balance sheet of the Borrower), (iii) any
Synthetic Leases or any Capitalized Leases, and (iv) the Permitted
Securitization Transactions, plus (b) all Indebtedness of the type referred to
in clause (a) of another Person guaranteed by the Borrower or any of its
Subsidiaries.
Consolidated Total Interest Expense. For any period, the aggregate amount of
interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all Indebtedness of the Borrower and its Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of Capitalized Leases and Synthetic
Leases, and including facility fees, commitment fees, usage fees, agency fees,
balance deficiency fees, and similar fees or expenses in connection with the
borrowing of money, as determined in accordance with GAAP.
Conversion Request. A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Revolving Credit Loan in
accordance with §2.9 hereof.
Co-Syndication Agents. As defined in the preamble hereto.
Credit Agreement. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.
Default. Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.
Defaulting Lender. Subject to §4.16(b), any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, provided that a Lender shall not be a
Defaulting Lender if such Lender notifies the

47438543.7



--------------------------------------------------------------------------------

-9-

Administrative Agent and the Borrower in writing that such failure to fund is
the result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
provided that a Lender shall not be a Defaulting Lender if such Lender notifies
the Administrative Agent and the Borrower in writing that such intention not to
comply with its funding obligations is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender upon receipt of such confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.
Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, or other retirement of any shares of any class of Capital Stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; the return of capital by the Borrower to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of the Borrower.
Dollars or $. Dollars in lawful currency of the United States of America.
Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
Domestic Subsidiary. Any Subsidiary that is organized under the laws of the
United States of America, any state or territory thereof or the District of
Columbia.
Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.9 hereof.

47438543.7



--------------------------------------------------------------------------------

-10-

Eligible Assignee. Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Banks, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed, and in the case of (ii), it being
understood that it shall be reasonable for the Borrower to withhold such
approval if the proposed Person does not have an investment grade rating).
EMU. The economic and monetary union in accordance with the Treaty of Rome 1957,
as amended by the Single European Act of 1986, the Maastricht Treaty of 1992 and
the Amsterdam Treaty of 1998.
EMU Legislation. The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), CERCLA,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal
Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or
any state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment.
Environmental Notice. Any notice to the Borrower or any of its Subsidiaries from
any third party including, without limitation: any federal, state or local
governmental authority, (a) that it has been identified by the United States
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (b) that any Hazardous Substances which it has generated,
transported or disposed of has been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that the
Borrower or any of its Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (c) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding in connection with the release of Hazardous
Substances.
ERISA. The Employee Retirement Income Security Act of 1974.
ERISA Affiliate. Any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of §414(b) or (c) of the
Code (and §§414(m) and (o) of the Code for purposes of provisions relating to
§412 of the Code).
ERISA Event. Any of: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to §4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in §4001(a)(2) of ERISA or a cessation of
operations that is treated as such a withdrawal under §4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under §4041 or §4041A of ERISA; (e)
the institution by the PBGC

47438543.7



--------------------------------------------------------------------------------

-11-

of proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under §4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of §§430, 431 and 432 of the Code or §§303,
304 and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under §4007 of ERISA,
upon the Borrower or any ERISA Affiliate.
Euro and EUR. The lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
Eurocurrency Rate. (a) For any Interest Period with respect to a Eurocurrency
Rate Loan:
(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the British Bankers Association LIBOR Rate
(or the successor thereto if the British Bankers Association is no longer making
a LIBOR rate available, “BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the commencement of such Interest Period; and
(ii) in the case of Non-LIBOR Quoted Currencies:
denominated in Canadian Dollars, the rate per annum equal to the CDOR Rate per
annum. If such rate is not available at such time for such term for any reason,
the rate per annum determined by the Administrative Agent to be the discount
rate (calculated on an annual basis and rounded upward, if necessary, to the
nearest whole multiple of 1/100 of 1%, with 5/1,000 of 1% being rounded up) at
or about 10:00 a.m. (Toronto, Ontario time) on the first day of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent) at which the Administrative Agent is then offering to purchase bankers’
acceptances accepted by it having an aggregate face amount equal to the
aggregate face amount of, and with a term equivalent to such Interest Period (or
if such Interest Period is not equal to a number of months, having a term
equivalent to the number of months closest to such Interest Period);


    

47438543.7



--------------------------------------------------------------------------------

-12-

denominated in Australian Dollars, the rate per annum equal to the Bank Bill
Swap Reference Rate or the successor thereto as approved by the Administrative
Agent (“BBSY”) as published by Reuters (or such other page or commercially
available source providing BBSY quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent with a term equivalent to such Interest Period (or if such Interest Period
is not equal to a number of months, with a term equivalent to the number of
months closest to such Interest Period); provided that if such rate is not
available at such time for any reason, the Administrative Agent may substitute
such rate with a reasonably acceptable alternative published interest rate that
adequately reflects the all-in-cost of funds to the Administrative Agent for
funding such Loan;


(b)    For any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.
Eurocurrency Rate Loans. Any Revolving Credit Loans bearing interest calculated
by reference to the Eurocurrency Rate. Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.
Event of Default. See §11.1 hereof.
Event of Termination. Any “Event of Termination” or similar event under and as
defined in any of the documents relating to any Securitization Transaction.
Excluded Taxes. Any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
§4.12) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to §4.3.3(a)(ii), (a)(iii) or (c), amounts with
respect to such Taxes were

47438543.7



--------------------------------------------------------------------------------

-13-

payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with §4.3.3(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
Existing Credit Agreement. The Credit Agreement dated as of November 4, 2010, as
amended, by and among the Borrower, the lending institutions party thereto and
Bank of America as administrative agent for such lending institutions.
Existing Letters of Credit. See §3.8 hereof.
Facility Fee. See §4.2.1 hereof.
FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.
Fee Letter. That certain fee letter dated as of May 9, 2013 by and among the
Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the
Borrower.
Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
Financial Affiliate. A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
Fixed Charge Coverage Ratio. See §8.1 hereof.
Foreign Lender. Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes (including
such a Lender when acting in the capacity of an Issuing Bank) or any other
Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.



47438543.7



--------------------------------------------------------------------------------

-14-

Foreign Plan. See §5.11(e) hereof.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
an Issuing Bank, such Defaulting Lender’s Commitment Percentage of the
outstanding Unpaid Reimbursement Obligations and the Maximum Drawing Amount
other than Unpaid Reimbursement Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Administrative Agent, such Defaulting Lender’s Commitment Percentage of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
GAAP or generally accepted accounting principles. Generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
Guarantee. As to any Person, all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others,
including any obligation to supply funds to or in any manner to invest in,
directly or indirectly, the debtor, to purchase indebtedness, or to assure the
owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner.
Hazardous Substances. Any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.
Honor Date. See §3.3(a) hereof.
Indebtedness As to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

47438543.7



--------------------------------------------------------------------------------

-15-

(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) accounts payable and accrued expenses and
(ii) earnouts or other earned deferred payment obligations measured in whole or
in part by events or performance occurring after the purchase, to the extent
such obligations have not yet been recorded as liabilities on the consolidated
balance sheet of the Borrower);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    the amount of any Capitalized Lease or obligations under any Synthetic
Leases;
(g)    indebtedness under any Securitization Transaction;
(h)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, a limited liability partnership, a limited
liability company or other entity of limited liability) in which such Person is
a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or obligations
under any Synthetic Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
Indemnified Taxes. Taxes, other than Excluded Taxes, imposed on or with respect
to any payment made by or on account of any obligation of Borrower or any of its
Affiliates under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
Interest Payment Date. (a) As to any Base Rate Loan, the last day of the
calendar quarter which includes the Drawdown Date thereof; (b) as to any
Eurocurrency Rate Loan in respect of which the Interest Period is (i) 3 months
or less, the last day of such Interest Period and (ii) more than 3 months, the
date that is 3 months from the first day of such Interest Period, the last day
of each 3 month period thereafter, and, in addition, the last day of such
Interest Period; and (c) as to any Swing Line Loan, the day that such Swing Line
Loan is required to be repaid.
Interest Period. With respect to each Loan (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in a Loan Request (i) for
any Base Rate Loan, the last day of the

47438543.7



--------------------------------------------------------------------------------

-16-

calendar quarter, and (ii) for any Eurocurrency Rate Loan, 1, 2, 3 or 6 months;
and (b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending on the last day of one of the
periods set forth above, as selected by the Borrower in a Conversion Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(a)    if any Interest Period with respect to a Eurocurrency Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;
(b)    if any Interest Period with respect to a Base Rate Loan would end on a
day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
(c)    if the Borrower shall fail to give notice as provided in §2.9 hereof, the
Borrower shall be deemed to have requested a conversion of the affected
Eurocurrency Rate Loan to a Base Rate Loan and the continuance of all Base Rate
Loans as Base Rate Loans on the last day of the then current Interest Period
with respect thereto;
(d)    any Interest Period relating to any Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and
(e)    any Interest Period relating to any Revolving Credit Loan that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), of
obligations of any Person. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

47438543.7



--------------------------------------------------------------------------------

-17-

Issuing Bank. Bank of America (or any subsidiary or Affiliate of Bank of America
designated by Bank of America), Barclays Bank PLC (solely with respect to
standby Letters of Credit) and HSBC Bank USA, National Association or such other
Lenders as may be selected by the Borrower, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld) and such
other Lender, to issue Letters of Credit hereunder. Nothing herein shall be
deemed to restrict the right of an Issuing Bank to issue letters of credit
outside of this Credit Agreement.
Judgment Currency. See §27 hereof.
Lender Affiliate. With respect to any Lender, (a) an Affiliate of such Lender or
(b) any Approved Fund.
Lenders. As defined in the preamble hereto, which term shall include any other
Person who becomes an assignee of any rights and obligations of a Lender
pursuant to §17 hereof. Unless the context otherwise requires, the term
“Lenders” includes each Issuing Bank and the Administrative Agent in its
capacity as lender of the Swing Line Loans.
Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
Letter(s) of Credit. Standby and documentary letters of credit issued by any
Issuing Bank from time to time for the account of the Borrower hereunder.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
Letter of Credit Application. An application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuing Bank.
Letter of Credit Fee. See §3.9 hereof.
Letter of Credit Sublimit. The lesser of $500,000,000 and the Total Commitment.
LIBOR Quoted Currency. Each of the following currency: Dollars, Euro and
Sterling.
Loan Documents. This Credit Agreement, the Notes, the Fee Letter and any other
documents delivered pursuant to this Credit Agreement.
Loan Request. See §2.2 hereof.
Loans. Revolving Credit Loans made or to be made by the Lenders to the Borrower
pursuant to §2 hereof, including Swing Line Loans.
Mandatory Cost. With respect to any period, the percentage rate per annum
determined in accordance with Schedule 3.
Margin Regulations. See §5.12 hereof.

47438543.7



--------------------------------------------------------------------------------

-18-

Material Securitization Transaction. Any Securitization Transaction in an amount
in excess of $75,000,000.
Material Subsidiary. As of any date of determination, any Subsidiary with
respect to which the aggregate book value of the assets of such Subsidiary
equals or exceeds five percent (5%) of the Consolidated Total Assets as of such
date. A Subsidiary that is a Material Subsidiary at any date pursuant the
immediately preceding sentence shall continue to be or be deemed to be a
Material Subsidiary at all times thereafter, without regard to the results of
any future re-determination pursuant to this definition.
Maturity Date. May 31, 2018.
Maximum Drawing Amount. On the date as of which the maximum drawing amount is to
be determined, the Dollar Equivalent of the aggregate maximum amount which the
beneficiaries may draw from time to time under Letters of Credit issued for the
account of the Borrower pursuant to §3.1 hereof. For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, the Maximum Drawing Amount of such Letter of Credit shall
be the aggregate maximum amount so remaining available to be drawn.
Measurement Period. See §8.1 hereof.
Moody’s. Moody’s Investors Service, Inc.
Multiemployer Plan. Any employee benefit plan of the type described in
§4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions.
Multiple Employer Plan. A Plan defined in §4064 of ERISA which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control.
Non-Extension Notice Date. See §3.2(c) hereof.
Non-LIBOR Quoted Currency. Canadian Dollars, Australian Dollars and each other
currency that is approved in accordance with §1.4 hereof and for which there is
not a published LIBOR rate.
Notes. Notes issued pursuant to §2.11.
Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or

47438543.7



--------------------------------------------------------------------------------

-19-

Reimbursement Obligations incurred, or any of the Letter of Credit Applications,
Letters of Credit or other instruments at any time evidencing any thereof.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document, except for any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12) and any Excluded Taxes.
Outstanding or outstanding. With respect to the Loans, the Dollar Equivalent of
the aggregate unpaid principal thereof as of any date of determination.
Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
Participant. See §17.4 hereof.
Participant Register. See §17.4 hereof.
Participating Member State. Each state so described in any EMU Legislation.
Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, §412 of the Code and §302 of ERISA, each as in effect
prior to the Pension Act and, thereafter, §§412, 430, 431, 432 and 436 of the
Code and §§302, 303, 304 and 305 of ERISA.
Pension Plan. Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under §412 of the Code.

47438543.7



--------------------------------------------------------------------------------

-20-

Permitted Liens. Liens, security interests and other encumbrances permitted
under §7.2 hereof.
Permitted Securitization Transaction. Any Securitization Transaction permitted
by §7.1(p) hereof.
Person. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.
Plan. Any employee benefit plan within the meaning of §3(3) of ERISA (including
a Pension Plan), maintained for employees of the Borrower or any ERISA Affiliate
or any such Plan to which the Borrower or any ERISA Affiliate is required to
contribute on behalf of any of its employees and not excluded under §4 of ERISA.
Platform. See §6.4 hereof.
Rate Adjustment Period. See definition of Applicable Margin.
Recipient. The Administrative Agent, any Lender, the Issuing Bank or any other
recipient of any payment to be made by or on account of any obligation of
Borrower or any of its Affiliates hereunder.
Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
Reimbursement Obligation. The Borrower’s obligation to reimburse the applicable
Issuing Bank on account of any drawing under any Letter of Credit.
Rental Expense. All obligations of the Borrower or any of its Subsidiaries under
any rental agreements or leases of real property relating to retail stores,
other than obligations in respect of Capitalized Leases and Synthetic Leases.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Replacement Lender. See §4.12 hereof.
Reportable Event. Any of the events set forth in §4043(c) of ERISA, other than
events for which the 30 day notice period has been waived under regulations in
effect on the Closing Date.
Required Lenders. As of any date, the Lenders holding more than fifty percent
(50%) of the sum of the outstanding principal amount of the Revolving Credit
Loans on such date plus the aggregate amount of risk participation with respect
to the Maximum Drawing Amount plus the Unpaid Reimbursement Obligations on such
date and the participation with respect to the outstanding principal amount of
Swing Line Loans on such date (collectively, the “Total

47438543.7



--------------------------------------------------------------------------------

-21-

Outstandings”); and if no such principal and/or participation is outstanding,
the Lenders whose aggregate Commitment Amounts constitute more than fifty
percent (50%) of the Total Commitment; provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
Revaluation Date. With respect to (a) any Revolving Credit Loan, each of the
following: (i) each date of a borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to §2.9.2 hereof, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders or the Borrower shall require and (b) any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable Issuing Bank under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine or the Required Lenders or the Borrower
shall require.
Revolver Period. The period beginning on the Closing Date to and including the
day immediately preceding the Maturity Date.
Revolving Credit Loans. One or more revolving credit loans funded by the Lenders
in accordance with their respective Commitment Percentages.
Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
S&P. Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.
Securitization Transaction. Any receivables securitization transaction or other
financing of any special purpose receivables Subsidiary of the Borrower entered
into and/or guaranteed by the Borrower and/or any of its Subsidiaries in effect
from time to time.
Senior Debt Rating. The rating issued by S&P or Moody’s with respect to
unsecured Indebtedness of the Borrower not maturing within twelve months, issued
without third-party credit enhancement, and not subordinated by its term in
right of payment to other Indebtedness of the Borrower. In the event that no
such ratings are available on such unsecured Indebtedness of the Borrower, the
Senior Debt Rating shall be the rating implied, in the reasonable discretion of
the Administrative Agent, to such unsecured Indebtedness by reference to such
other Indebtedness of the Borrower as shall be so rated.
Senior Debt Rating Threshold. “BBB-” assigned by S&P and “Baa3” assigned by
Moody’s, in each case, with a stable outlook.

47438543.7



--------------------------------------------------------------------------------

-22-

SFAS 123R. Financial Accounting Standards Board Statement No. 123 (revised
2004), Share Based Payment, as amended or revised from time to time.
Special Notice Currency. At any time, an Alternative Currency, other than the
currency of a country that (a) is a member of the Organization for Economic
Cooperation and Development and (b) is located in North America or Europe at
such time.
Spot Rate. For a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (New York time) on the date two (2)
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the applicable Issuing Bank may
obtain such spot rate from another financial institution designated by the
Administrative Agent or such Issuing Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that such Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.
Sterling and £. The lawful currency of the United Kingdom.
Stockholders’ Equity. As at any date of determination, the sum of (a) the
capital accounts including common stock and preferred stock, but excluding
treasury stock of the Borrower plus (b) the earned surplus and capital surplus
of the Borrower (excluding adjustments to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with
Financial Accounting Standards Board Statement No. 52), as determined in
accordance with GAAP.
Subordinated Debt. Unsecured Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance approved by the
Required Lenders in writing.
Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock and the accounts of which are consolidated with such
designated parent in accordance with GAAP.
Substituted Lender. See §4.12 hereof.
Swap Contract. Any and all (a) rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such

47438543.7



--------------------------------------------------------------------------------

-23-

transaction is governed by or subject to any master agreement, and (b)
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
Swap Termination Value. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
Swing Line Loan Maturity Date. With respect to any Swing Line Loan, the date
specified by the Borrower in the Swing Line Loan Request relating thereto as the
maturity date of such Swing Line Loan, which in no event shall be later than the
earlier to occur of (a) ten (10) days after the Drawdown Date of such Swing Line
Loan and (b) the Maturity Date.
Swing Line Loan Request. See §2.10.1 hereof.
Swing Line Loans. See §2.10.1 hereof.
Swing Line Sublimit. $100,000,000.
Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.
TARGET Day. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.
Total Commitment. The sum of the Commitment Amounts of the Lenders (including
any Defaulting Lender), as in effect from time to time. The Total Commitment as
of the Closing Date is $1,000,000,000.
Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurocurrency Rate Loan.

47438543.7



--------------------------------------------------------------------------------

-24-

Unpaid Reimbursement Obligation. The Dollar Equivalent of any Reimbursement
Obligation for which the Borrower has not reimbursed the applicable Issuing
Bank.
Unreimbursed Amount. See §3.3(a) hereof.
U.S. Person. A “United States person” within the meaning of Section 7701(a)(30)
of the Code.
Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
§1.2.    Rules of Interpretation
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification to such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    The words “include”, “includes” and “including” are not limiting.
(f)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts, have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the Uniform Commercial Code.
(g)    Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.
(h)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
(i)    Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”

47438543.7



--------------------------------------------------------------------------------

-25-

(j)    This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, additive and
are to be performed in accordance with the terms thereof.
(k)    This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.
§1.3.    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Loans, Maximum Drawing Amounts and
Reimbursement Obligations denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
Issuing Bank, as applicable.
(b)    Wherever in this Credit Agreement in connection with a making,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but, such
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such minimum or maximum amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be.
§1.4.    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made or Letters of Credit issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable Issuing Bank.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), twenty (20) Business Days prior to the date of the
desired Loan or

47438543.7



--------------------------------------------------------------------------------

-26-

issuance of Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable Issuing Bank, in its or their sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the applicable Issuing Bank thereof. Each Lender (in the
case of a request pertaining to Eurocurrency Rate Loans) or the applicable
Issuing Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (New York time), ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or the applicable Issuing Bank, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Bank, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Eurocurrency Rate Loans; and if the
Administrative Agent and the applicable Issuing Bank consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this §1.4, the Administrative Agent
shall promptly so notify the Borrower.
§1.5.    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency
sha    ll be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Eurocurrency Rate Loan in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Eurocurrency Rate Loan, at the end of
the then current Interest Period.
(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

47438543.7



--------------------------------------------------------------------------------

-27-

(c)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
§1.6.    Letter of Credit Amounts. Unless otherwise specified herein, the
Maximum Drawing Amount of a Letter of Credit at any time shall be deemed to be
the Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Maximum Drawing Amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
§1.7.    Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP applied on a basis consistent with the
most recent audited consolidated financial statements of the Borrower delivered
to the Lenders; provided that, if the Borrower shall notify the Administrative
Agent that it wishes to amend the definitions of Consolidated Adjusted Funded
Debt, Consolidated EBIT, Consolidated Total Funded Debt, Consolidated Total
Interest Expense or Indebtedness or any provision in §8 (including the
components of the calculations in these definitions and provisions and the
thresholds required by such provisions) to eliminate the effect of any change in
GAAP on the operation of any such definition or provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any such definition or provision for such purpose), then the Borrower’s
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Borrower and the Required Lenders and, provided
further that (and notwithstanding anything to the contrary contained herein),
unless the Borrower gives notice to the Administrative Agent that the Borrower
has elected to proceed in accordance with the immediately prior proviso, the
definitions of Consolidated Adjusted Funded Debt, Consolidated EBIT,
Consolidated Total Funded Debt, Consolidated Interest Expense and Indebtedness
and all provisions of §8, to the extent in each case that they relate to the
accounting for leases, shall be calculated and the Borrower’s compliance with
such provisions shall be determined on the basis of GAAP in effect as of the
date of this Credit Agreement, without giving effect to any subsequent change.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
§2.    THE REVOLVING CREDIT FACILITY.
§2.1.    Commitment to Lend Revolving Credit Loans. Subject to the terms and
conditions set forth in this Credit Agreement, each of the Lenders severally
agrees from time to time during the Revolver Period to make Revolving Credit
Loans to the Borrower in Dollars or

47438543.7



--------------------------------------------------------------------------------

-28-

in one or more Alternative Currencies and in such amounts as are requested by
the Borrower; provided, that the sum of the aggregate principal amount of
Revolving Credit Loans made by each Lender (after giving effect to all amounts
requested) shall not at any time exceed such Lender’s Commitment Amount; and
provided, further, that (a) at no time shall the sum of, without duplication,
(i) the Dollar Equivalent of the outstanding Revolving Credit Loans, plus (ii)
the outstanding Swing Line Loans, plus (iii) the Maximum Drawing Amount, plus
(iv) all Unpaid Reimbursement Obligations exceed the Total Commitment, (b) at no
time shall the sum of, without duplication, (i) the Dollar Equivalent of the
aggregate outstanding Loans denominated in Alternative Currencies plus (ii) the
Maximum Drawing Amount of all Letters of Credit denominated in Alternative
Currencies plus (iii) all Unpaid Reimbursement Obligations with respect to
Letters of Credit denominated in Alternative Currencies exceed the Alternative
Currency Sublimit and (c) subject to §2.4.1, at all times the Dollar Equivalent
of the outstanding aggregate principal amount of all Revolving Credit Loans made
by each Lender shall equal such Lender’s Commitment Percentage of the
outstanding Revolving Credit Loans made by all Lenders pursuant to the terms of
this Credit Agreement. Subject to the terms and conditions set forth in this
Credit Agreement, the Borrower may borrow, repay and reborrow Revolving Credit
Loans from time to time during the Revolver Period upon notice by the Borrower
to the Administrative Agent given in accordance with §2.2 hereof. Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Borrower that the conditions set forth in §§9 and 10 hereof, in
the case of the initial Revolving Credit Loans to be made on the Closing Date,
and §10 hereof, in the case of all other Revolving Credit Loans, shall have been
satisfied on the date of such request.
§2.2.    Requests for Revolving Credit Loans. The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit A attached hereto (or
telephonic notice confirmed in a writing in the form of Exhibit A attached
hereto) of each Revolving Credit Loan requested hereunder (a “Loan Request”) not
later than (a) 12:00 noon (New York time) on the proposed Drawdown Date of any
Base Rate Loan, (b) 12:00 noon (New York time) three (3) Business Days prior to
the proposed Drawdown Date of any Eurocurrency Rate Loan that is denominated in
Dollars and (c) 12:00 noon (New York time) four (4) Business Days (or five (5)
Business Days in the case of Loans denominated in Australian Dollars or a
Special Notice Currency) prior to the proposed Drawdown Date of any Eurocurrency
Rate Loan that is denominated in Alternative Currencies. Each such notice shall
specify (i) the principal amount of the Revolving Credit Loan requested, (ii)
the proposed Drawdown Date of such Revolving Credit Loan, (iii) the Interest
Period for such Revolving Credit Loan, (iv) the Type of such Revolving Credit
Loan and (v) the currency of such Revolving Credit Loan. If the Borrower fails
to specify a currency in a Loan Request, then the Loan so requested shall be
made in Dollars. Promptly upon receipt of any such notice, the Administrative
Agent shall notify each of the Lenders thereof. Each Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Revolving Credit Loan requested from the Lenders on the proposed
Drawdown Date. Each Loan Request shall be (A) in a minimum aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans and (B) in a minimum aggregate amount of $5,000,000 or an
integral multiple of $l,000,000 with respect to Eurocurrency Rate Loans.
§2.3.    Intentionally Omitted.

47438543.7



--------------------------------------------------------------------------------

-29-

§2.4.    Funds for Revolving Credit Loans.
§2.4.1.     Funding Procedures. Each of the relevant Lenders will make available
to the Administrative Agent, at the Administrative Agent’s Head Office, in Same
Day Funds, the amount of such Lender’s Commitment Percentage of the amount of
the requested Revolving Credit Loans not later than 1:30 p.m. (New York time) on
the proposed Drawdown Date of any Revolving Credit Loans denominated in Dollars
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Revolving Credit Loans denominated in an Alternative Currency.
Upon receipt from each Lender of such amount, and upon receipt of the documents
required by §§9 and 10 hereof and the satisfaction of the other conditions set
forth therein, to the extent applicable, the Administrative Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans
made available to the Administrative Agent by the relevant Lenders. The failure
or refusal of any Lender to make available to the Administrative Agent its
Commitment Percentage of the requested Revolving Credit Loans on any Drawdown
Date shall not excuse any other Lender from making available to the
Administrative Agent the amount of such other Lender’s Commitment Percentage of
any requested Revolving Credit Loans.
§2.4.2.     Advances by Administrative Agent.
(a)    The Administrative Agent may, unless notified to the contrary by any
Lender prior to a Drawdown Date, assume that such Lender has made available to
the Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Revolving Credit Loans to be made on such Drawdown
Date, and the Administrative Agent may (but it shall not be required to), in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If any Lender makes available to the Administrative Agent such amount on
a date after such Drawdown Date, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (a) the average computed for
the period referred to in clause (c) below, of the Overnight Rate for each day
included in such period, times (b) the amount of such Lender’s Commitment
Percentage of such Revolving Credit Loans, times (c) a fraction, the numerator
of which is the number of days that elapse from and including such Drawdown Date
to the date on which the amount of such Lender’s Revolving Credit Loans shall
become immediately available to the Administrative Agent, and the denominator of
which is 360. A statement of the Administrative Agent submitted to such Lender
with respect to any amounts owing under this §2.4.2 shall be prima facie
evidence of the amount due and owing to the Administrative Agent by such Lender.
If the amount of such Lender’s Revolving Credit Loans is not made available to
the Administrative Agent by such Lender within three (3) Business Days following
such Drawdown Date, the Administrative Agent shall be entitled to recover such
amount from the Borrower on demand, with interest thereon at the rate per annum
applicable to the Revolving Credit Loans made on such Drawdown Date and the
Borrower may take the actions permitted under §4.12 hereof to replace such
Lender. Any payment by the Borrower to the Administrative Agent of any Revolving
Credit Loans pursuant to this §2.4.2 shall be deemed to be a payment to the
Administrative Agent in respect of the advances made by the Administrative Agent
in respect of the Revolving Credit Loans that were to be made by the Lender that
failed to make such Revolving Credit Loans.

47438543.7



--------------------------------------------------------------------------------

-30-

(b)    Unless the Borrower has notified the Administrative Agent prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender. If and to the extent that such payment was
not in fact made to the Administrative Agent by the Borrower in Same Day Funds,
then each Lender shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to such Lender in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the Overnight Rate from time to time in effect.
(c)    A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under §§2.4.2(a) and (b) shall be conclusive, absent
manifest error.
§2.5.    Reduction of Total Commitment. The Borrower shall have the right at any
time and from time to time prior to the Maturity Date upon three (3) Business
Days’ prior written notice to the Administrative Agent to reduce by $5,000,000
or any whole multiple of $1,000,000 in excess thereof or terminate entirely the
Total Commitment, whereupon the Commitment Amount of each Lender shall be
reduced pro rata in accordance with its Commitment Percentage by the amount
specified in such notice or, as the case may be, terminated. Promptly after
receiving any notice of the Borrower delivered pursuant to this §2.5, the
Administrative Agent will notify the Lenders of the substance thereof. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Lenders the full
amount of the Facility Fee then accrued on the amount of the reduction. No
reduction or termination of the Total Commitment may be reinstated.
§2.6.    Maturity and Other Mandatory Repayments of Revolving Credit Loans.
(a)    The Borrower promises to pay on the Maturity Date, and there shall become
absolutely due and payable on the Maturity Date, all of the Revolving Credit
Loans outstanding to the Borrower on such date, together with any and all
accrued and unpaid interest thereon.
(b)    If at any time the Administrative Agent notifies the Borrower that the
sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans plus (ii) the
outstanding aggregate principal amount of Swing Line Loans plus (iii) the
Maximum Drawing Amount plus (iv) all Unpaid Reimbursement Obligations is equal
to or exceeds an amount equal to 102% of the Total Commitment, then the Borrower
shall, within two (2) Business Days after receipt of such notice, pay to the
Administrative Agent an amount sufficient to reduce the sum of clauses (i)-(iv)
as of such date of payment to an amount not to exceed 100% of the Total
Commitment then in effect, such payment to be applied to the Revolving Credit
Loans or Unpaid Reimbursement Obligations for the respective accounts of the
Lenders.
(c)    If at any time the Administrative Agent notifies the Borrower that the
sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of

47438543.7



--------------------------------------------------------------------------------

-31-

the Revolving Credit Loans plus (ii) the outstanding aggregate principal amount
of Swing Line Loans plus (iii) the Maximum Drawing Amount plus (iv) all Unpaid
Reimbursement Obligations exceeds an amount equal to 100% of the Total
Commitment, but is less than 102%, then the Borrower shall, within five (5)
Business Days after receipt of such notice, pay to the Administrative Agent an
amount sufficient to reduce the sum of clauses (i)-(iv) as of such date of
payment to an amount not to exceed 100% of the Total Commitment then in effect,
such payment to be applied to the Revolving Credit Loans or Unpaid Reimbursement
Obligations for the respective accounts of the Lenders.
(d)    If at any time the Administrative Agent notifies the Borrower that the
sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans denominated in
Alternative Currencies plus (ii) the Maximum Drawing Amount of all Letters of
Credit denominated in Alternative Currencies plus (iii) all Unpaid Reimbursement
Obligations with respect to Letters of Credit denominated in Alternative
Currencies exceeds an amount equal to 102% of the Alternative Currency Sublimit,
then the Borrower shall, within two (2) Business Days after receipt of such
notice, pay to the Administrative Agent an amount sufficient to reduce the sum
of clauses (i)-(iii) as of such date of payment to an amount not to exceed 100%
of the Alternative Currency Sublimit then in effect, such payment to be applied
to such Revolving Credit Loans or Unpaid Reimbursement Obligations for the
respective accounts of the Lenders.
(e)    If at any time the Administrative Agent notifies the Borrower that the
sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans denominated in
Alternative Currencies plus (ii) the Maximum Drawing Amount of all Letters of
Credit denominated in Alternative Currencies plus (iii) all Unpaid Reimbursement
Obligations with respect to Letters of Credit denominated in Alternative
Currencies exceeds an amount equal to 100% of the Alternative Currency Sublimit,
but is less than 102%, then the Borrower shall, within five (5) Business Days
after receipt of such notice, pay to the Administrative Agent an amount
sufficient to reduce the sum of clauses (i)-(iii) as of such date of payment to
an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect, such payment to be applied to such Revolving Credit Loans or Unpaid
Reimbursement Obligations for the respective accounts of the Lenders.
(f)    So long as no Event of Default has occurred and is continuing, each
prepayment of Revolving Credit Loans shall, subject to §4.16, be allocated among
the Lenders, in proportion, as nearly as practicable to the respective unpaid
principal amount of the Revolving Credit Loans made by each Lender, with
adjustments to the extent practicable to equalize any prior payments or
repayments not exactly in proportion.
§2.7.    Optional Repayments of Revolving Credit Loans. The Borrower shall have
the right, at its election, to repay the outstanding amount of the Revolving
Credit Loans, as a whole or in part, at any time without penalty or premium,
provided that any full or partial repayment of the outstanding amount of any
Eurocurrency Rate Loans pursuant to this §2.7 may be made only on the last day
of the Interest Period relating thereto unless the Borrower pays each Lender in
accordance with §4.10, the costs and expenses incurred by such Lender as a
result of the repayment of such Eurocurrency Rate Loan on a day other than the
last day of the Interest Period relating thereto. The Borrower shall give the
Administrative Agent prior written notice no later

47438543.7



--------------------------------------------------------------------------------

-32-

than (a) 1:00 p.m. (New York time) on the date of any proposed repayment
pursuant to this §2.7 of Base Rate Loans, (b) 1:00 p.m. (New York time), three
(3) Business Days prior to any proposed repayment pursuant to this §2.7 of
Eurocurrency Rate Loans denominated in Dollars, and (c) 1:00 p.m. (New York
time), four (4) Business Days (or five (5), in the case of prepayment of
Eurocurrency Rate Loans denominated in Australian Dollars or Special Notice
Currencies) prior to any proposed repayment pursuant to this §2.7 of
Eurocurrency Rate Loans denominated in an Alternative Currency, in each case
specifying the proposed date of repayment of such Revolving Credit Loans and the
principal amount to be repaid. Each such partial repayment of the Revolving
Credit Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and shall be applied, in the absence of instruction
by the Borrower, first to the principal of Base Rate Loans and then to the
principal of Eurocurrency Rate Loans. Each partial repayment of Revolving Credit
Loans shall, subject to §4.16, be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of the
Revolving Credit Loans made by each Lender being repaid, with adjustments to the
extent practicable to equalize any prior repayments not exactly in proportion.
§2.8.    Interest on Revolving Credit Loans. (a) During the Revolver Period,
except as otherwise provided in §4.11 hereof,
(i)    each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate per annum equal to the Base Rate plus the Applicable
Margin; and
(ii)    each Eurocurrency Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
plus (in the case of a Eurocurrency Rate Loan of any Lender which is denominated
in an Alternative Currency and is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost.
(b)    The Borrower promises to pay interest on each Revolving Credit Loan in
arrears on each Interest Payment Date applicable with respect thereto.
§2.9.    Conversion Options.
§2.9.1.     Conversion to Different Type of Revolving Credit Loan. The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurocurrency Rate Loan denominated in Dollars to a Base
Rate Loan, the Borrower shall give the Administrative Agent at least one (1)
Business Day’s prior written notice of such election; (b) with respect to any
such conversion of a Eurocurrency Rate Loan denominated in an Alternative
Currency to a Base Rate Loan, the Borrower shall give the Administrative Agent
at least four (4) Business Days’ (or five (5) Business Days in the case of Loans
denominated in Australian Dollars or a Special Notice Currency) prior written
notice of such election; (c) with respect to any such conversion of a Base Rate
Loan to a Eurocurrency Rate Loan denominated in Dollars, the Borrower shall give
the Administrative Agent at least three (3) Business Days’ prior written notice
of such election; (d) with respect to any such conversion of a Base Rate Loan to
a

47438543.7



--------------------------------------------------------------------------------

-33-

Eurocurrency Rate Loan denominated in an Alternative Currency, the Borrower
shall give the Administrative Agent at least four (4) Business Days’ (or five
(5) Business Days in the case of Loans denominated in Australian Dollars or a
Special Notice Currency) prior written notice of such election; (e) unless the
Borrower complies with §4.10, with respect to any such conversion of a
Eurocurrency Rate Loan into a Base Rate Loan, such conversion shall only be made
on the last day of the Interest Period with respect thereto; and (f) no Base
Rate Loan may be converted into a Eurocurrency Rate Loan when any Default or
Event of Default has occurred and is continuing, and during the continuance of
any Default or Event of Default, the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto. On the date on which such conversion is being made each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Revolving Credit Loans to its Lending Office for domestic loans or its
Lending Office for Eurocurrency Rate Loans, as the case may be. All or any part
of outstanding Revolving Credit Loans of any Type may be converted into a
Revolving Credit Loan of another Type as provided herein, provided that any
partial conversion shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Conversion Request relating
to the conversion of a Revolving Credit Loan to a Eurocurrency Rate Loan shall
be irrevocable by the Borrower. Notwithstanding the foregoing, no Loan may be
converted into a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.
§2.9.2.     Continuation of Type of Revolving Credit Loan. Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.9.1 hereof; provided
that no Eurocurrency Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing, but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default of which officers of the Administrative Agent active upon the Borrower’s
account have actual knowledge. In the event that the Borrower fails to provide
any such notice with respect to continuation of a Eurocurrency Rate Loan as
such, than such Eurocurrency Rate shall be automatically converted to a Base
Rate Loan on the last day of the Interest Period relating thereto; provided,
however, that in the case of a failure to timely request a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. The Administrative Agent shall notify the Lenders
and the Borrower promptly when any such automatic conversion contemplated by
this §2.9.2 is scheduled to occur.
§2.9.3.     Eurocurrency Rate Loans. Any conversion to or from Eurocurrency Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurocurrency
Rate Loans having the same Interest Period shall not be less than $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. No more than six (6)
Eurocurrency Rate Loans having different Interest Periods may be outstanding at
any time.



47438543.7



--------------------------------------------------------------------------------

-34-

§2.10.    The Swing Line.
§2.10.1. The Swing Line Loans. Subject to the terms and conditions hereinafter
set forth, the Administrative Agent, in reliance upon the agreements of the
other Lenders set forth in this §2.10, may in its sole discretion make loans in
Dollars to the Borrower (the “Swing Line Loans”) on any Business Day prior to
the Maturity Date in an aggregate principal amount not to exceed the Swing Line
Sublimit at any one time outstanding. Each Swing Line Loan shall be in a minimum
amount equal to $1,000,000 or an integral multiple thereof. Notwithstanding any
other provisions of this Credit Agreement and in addition to the limit set forth
above, at no time shall the aggregate principal amount of all outstanding Swing
Line Loans exceed the remainder of (a) the Total Commitment then in effect minus
(b) the sum of, without duplication, (i) the Dollar Equivalent of the aggregate
principal amount of all Revolving Credit Loans outstanding, plus (ii) the
Maximum Drawing Amount, plus (iii) all Unpaid Reimbursement Obligations.
§2.10.2. Notice of Borrowing. When the Borrower desires the Administrative Agent
to make a Swing Line Loan, it shall send to the Administrative Agent written
notice in the form of Exhibit D hereto (or telephonic notice confirmed in a
writing in the form of Exhibit D hereto) of each Swing Line Loan requested
hereunder (a “Swing Line Loan Request”) not later than 2:00 p.m. (New York time)
on the proposed Drawdown Date of any Swing Line Loan. Each such Swing Line Loan
Request shall set forth the principal amount of the proposed Swing Line Loan and
the Swing Line Loan Maturity Date relating to such Swing Line Loan, which shall
in no event be later than Maturity Date. Each Swing Line Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
borrow the Swing Line Loan from the Administrative Agent on the proposed
Drawdown Date thereof. Upon satisfaction of the applicable conditions set forth
in this Credit Agreement, on the proposed Drawdown Date the Administrative Agent
shall, in its sole discretion, make the Swing Line Loan available to the
Borrower no later than 3:00 p.m. (New York time) on the proposed Drawdown Date
by crediting the amount of the Swing Line Loan to the account specified by the
Borrower; provided that the Administrative Agent shall not advance any Swing
Line Loans after it has received notice from any Lender that a Default or Event
of Default has occurred and stating that no new Swing Line Loans are to be made
until such Default or Event of Default has been cured or waived in accordance
with the provisions of this Credit Agreement.
§2.10.3. Interest on Swing Line Loans. Each Swing Line Loan shall, except as
otherwise provided in §4.11 hereof, bear interest from the Drawdown Date thereof
until repaid in full at the rate per annum equal to the Base Rate plus the
Applicable Margin, which shall be paid on each Interest Payment Date for Base
Rate Loans.
§2.10.4. Repayment of Swing Line Loans. The Borrower absolutely and
unconditionally promises to pay each outstanding Swing Line Loan on or prior to
the Swing Line Loan Maturity Date relating thereto. Upon notice by the
Administrative Agent on any Business Day following the Swing Line Loan Maturity
Date relating to each Swing Line Loan, in the event that the Borrower has not
repaid such Swing Line Loan, each of the Lenders hereby agrees to make Revolving
Credit Loans to the Borrower constituting Base Rate Loans, on the next
succeeding Business Day following such notice, in an amount equal to such
Lender’s Commitment Percentage of the aggregate amount of all Swing Line Loans
outstanding and

47438543.7



--------------------------------------------------------------------------------

-35-

overdue. The proceeds thereof shall be applied directly by the Administrative
Agent to repay outstanding Swing Line Loans. Each Lender hereby absolutely,
unconditionally and irrevocably agrees to make such Revolving Credit Loans upon
one Business Day’s notice as set forth above, notwithstanding (a) that the
amount of such Revolving Credit Loan may not comply with the applicable minimums
set forth herein, (b) the failure of the Borrower to meet the applicable
conditions set forth herein, (c) the occurrence or continuance of a Default or
an Event of Default hereunder, and (d) the Total Commitment in effect at such
time. In the event that it is impracticable for such Revolving Credit Loan to be
made for any reason on the date otherwise required above, then each Lender
hereby agrees that it shall forthwith purchase (as of the date such Revolving
Credit Loan would have been made, but adjusted for any payments received from
the Borrower on or after such date and prior to such purchase) from the
Administrative Agent, and the Administrative Agent shall sell to each Lender,
such participations in the Swing Line Loans (including all accrued and unpaid
interest thereon) outstanding as shall be necessary to cause the Lender’s to
share in such Swing Line Loans pro rata based on their respective Commitment
Percentages (without regard to any termination of the Total Commitment
hereunder) by making available to the Administrative Agent an amount equal to
such Lender’s participation in the Swing Line Loans; provided that (i) all
interest payable on the Swing Line Loans (other than interest received by the
Administrative Agent pursuant to clause (ii)) shall be for the account of the
Administrative Agent as a funding and administrative fee until the date as of
which the respective participation is purchased, and (ii) at the time any
purchase of such participation is actually made, the purchasing Lender shall be
required to pay the Administrative Agent interest on the principal amount of the
participation so purchased for each day from and including the date such Loan
would otherwise have been made until the date of payment for such participation
at the rate of interest then applicable to such Swing Line Loans during such
period. The Borrower shall have the right, at its election, to repay the
outstanding amount of a Swing Line Loan, as a whole or in part, at any time
without penalty or premium.
§2.11.    Evidence of Debt.
(a)    The Loans made by each Lender and the Letters of Credit issued or
extended by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made and the Letters of Credit issued or extended by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note (a “Note”), which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts

47438543.7



--------------------------------------------------------------------------------

-36-

or records evidencing the purchases by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
§2.12.    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), at any time after the Closing Date, the Borrower may from time to
time, request an increase in the Total Commitment by an amount (for all such
requests) not exceeding $500,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $20,000,000, and (ii) the Borrower may
make a maximum of three such requests. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment Amount and, if so, whether by an amount equal to, greater than, or
less than its Commitment Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment Amount.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Issuing Banks and the lender of the Swing Line Loans (which approvals shall not
be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Total Commitment is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date. An increase in the Total Commitment pursuant to this
§2.12 and any amendments to this Credit Agreement made solely to evidence such
increase shall not require the consent of any Lender not participating in such
increase.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by its authorized officer (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and (ii)
certifying that, no Default or Event of Default exists. The Borrower shall

47438543.7



--------------------------------------------------------------------------------

-37-

prepay any Revolving Credit Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to §4.10) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Commitment Percentages arising from any nonratable increase in the
Commitment Amounts under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
§24 to the contrary.
§3.    LETTERS OF CREDIT.
§3.1.    Letters of Credit.
(a)    Subject to the terms and conditions set forth herein, (i) each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
§3, (A) from time to time on any Business Day during the period from the Closing
Date until the day that is ten (10) days prior to the Maturity Date (or, if such
day is not a Business Day, the next preceding Business Day), to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with §3.2 below, and (B) to honor drawings under the
Letters of Credit; and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower and any drawings
thereunder; provided that (w) at no time shall the Maximum Drawing Amount of all
Letters of Credit outstanding exceed the Letter of Credit Sublimit or, if less,
the Total Commitment, (x) at no time shall the sum of (1) the Dollar Equivalent
of the aggregate principal amount of all Revolving Credit Loans outstanding,
plus (2) the aggregate principal amount of all Swing Line Loans outstanding,
plus (3) the aggregate Maximum Drawing Amount and all Unpaid Reimbursement
Obligations exceed the Total Commitment then in effect, (y) except to the extent
otherwise agreed by an Issuing Bank in its sole discretion and solely as to
itself, at no time shall the sum of the Maximum Drawing Amount of all Letters of
Credit outstanding and issued by any Issuing Bank plus all Unreimbursed Amounts
owing to such Issuing Bank exceed $170,000,000 in the aggregate, and (z) subject
to §2.6 hereof, at no time shall the sum of (I) the Dollar Equivalent of the
aggregate principal amount of all Revolving Credit Loans denominated in
Alternative Currencies outstanding plus (II) the aggregate Maximum Drawing
Amount of all Letters of Credit denominated in Alternative Currencies and all
Unpaid Reimbursement Obligations with respect to Letters of Credit denominated
in Alternative Currencies exceed the Alternative Currency Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the issuance or amendment so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or will expire
or that have been drawn upon and reimbursed.
(b)    No Issuing Bank shall issue any Letter of Credit, if:
(i)    subject to §3.2(c), the expiry date of such requested Letter of Credit
would occur more than twelve (12) months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

47438543.7



--------------------------------------------------------------------------------

-38-

(ii)    the expiry date of such requested Letter of Credit would occur after the
date that is ten (10) days prior to the Maturity Date, unless all the Lenders
have approved such expiry date.
(c)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to any document relating thereto or
any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction,
reserve, capital or liquidity requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;
(iii)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $10,000;
(iv)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(v)    such Issuing Bank does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
(vi)    any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate such Issuing Bank’s Fronting Exposure (after giving
effect to §4.16(a)(iv)) with respect to the Defaulting Lender arising from the
Letter of Credit then proposed to be issued, the Maximum Drawing Amount of all
Letters of Credit then outstanding and all other Unpaid Reimbursement
Obligations as to which such Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
(d)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(e)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof.

47438543.7



--------------------------------------------------------------------------------

-39-

(f)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in §13 with respect to any acts taken or omissions suffered
by such Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the documents related thereto pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in §13
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuing Bank.
§3.2.    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension of Letters of Credit.
(a)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable Issuing Bank (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an authorized officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than (A) 11:00 a.m. (New
York time) at least five (5) Business Days (provided that such Issuing Bank
shall use its commercially reasonable efforts to issue such Letter of Credit
within two (2) Business Days following its receipt of any written request
therefor) prior to the proposed issuance date or date of amendment, as the case
may be, of any Letter of Credit denominated in Dollars and (B) 11:00 a.m. (New
York time) at least eight (8) Business Days (provided that such Issuing Bank
shall use its commercially reasonable efforts to issue such Letter of Credit
within five (5) Business Days following its receipt of any written request
therefor) prior to the proposed issuance date or date of amendment, as the case
may be, of any Letter of Credit denominated in an Alternative Currency; or in
each case, such later date and time as the Administrative Agent and such Issuing
Bank may agree in a particular instance in their sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (ii) the amount and currency thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof; (v)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
such Issuing Bank may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank (w)
the Letter of Credit to be amended; (x) the proposed date of amendment thereof
(which shall be a Business Day); (y) the nature of the proposed amendment; and
(z) such other matters as such Issuing Bank may reasonably require.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any documents
relating thereto, as such Issuing Bank or the Administrative Agent may
reasonably require.
(b)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy

47438543.7



--------------------------------------------------------------------------------

-40-

thereof. Unless the applicable Issuing Bank has received written notice from any
Lender, the Administrative Agent or the Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in §10 shall not then
be satisfied, then, subject to the terms and conditions hereof, such Issuing
Bank shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Percentage
times the amount of such Letter of Credit.
(c)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders, except as provided
below, shall be deemed to have authorized (but may not require) the applicable
Issuing Bank, and such Issuing Bank, except as provided below, shall have
agreed, to permit the extension of such Letter of Credit at any time to an
expiry date not later than the date that is ten (10) days prior to the Maturity
Date; provided, however, that such Issuing Bank shall not permit such extension
if (i) such Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
§3.1(b) or otherwise), or (ii) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Required
Lenders have elected not to permit such extension (but only if such election is
consistent with the terms of the applicable Letter of Credit and the Borrower
would not be entitled to the issuance of such Letter of Credit in its revised
forms (as extended) under the terms thereof) or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in §10 is not then satisfied, and in each such case directing such
Issuing Bank not to permit such extension.
(d)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
§3.3.    Drawings and Reimbursements.
(a)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Borrower and

47438543.7



--------------------------------------------------------------------------------

-41-

the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Borrower shall reimburse the applicable Issuing
Bank in such Alternative Currency, unless the Borrower shall have notified such
Issuing Bank promptly following receipt of the notice of drawing that the
Borrower will reimburse such Issuing Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable Issuing Bank shall notify the Borrower of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. (New York time) (or in the
event the Borrower has not been notified of such drawing prior to such time,
within two hours of receipt of such notice) on the date of any payment by the
applicable Issuing Bank under a Letter of Credit to be reimbursed in Dollars, or
the Applicable Time on the date of any payment by such Issuing Bank to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date and the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Base Rate Loan to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in §2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Commitment and the
conditions set forth in §10 (other than the delivery of a Loan Request). Any
notice given by the applicable Issuing Bank or the Administrative Agent pursuant
to this §3.3(a) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(b)    Each Lender shall upon any notice pursuant to §3.3(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank, in Dollars, at the
Administrative Agent’s Head Office for Dollar-denominated payments, an amount
equal to its Commitment Percentage times the Unreimbursed Amount not later than
1:00 p.m. (New York time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of §3.3(c), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank in Dollars.
(c)    With respect to any Unreimbursed Amount that is not fully refinanced by a
Base Rate Loan on the Honor Date because the conditions set forth in §10 cannot
be satisfied or for any other reason, such amount shall be an Unpaid
Reimbursement Obligation, which Unpaid Reimbursement Obligation shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable Issuing Bank pursuant to §3.3(b) shall be
deemed payment in respect of its reimbursement obligation in satisfaction of its
participation obligation under this §3.3.

47438543.7



--------------------------------------------------------------------------------

-42-

(d)    Until each Lender funds its Loan or reimbursement obligation pursuant to
this §3.3 to reimburse the applicable Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of such Issuing Bank.
(e)    Each Lender’s obligation to make Loans or payments with respect to its
reimbursement obligation under this §3.3 to reimburse the applicable Issuing
Bank for amounts drawn under Letters of Credit, as contemplated by this §3.3,
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such Issuing Bank, the Borrower,
any Subsidiary of such Issuing Bank or the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default, or (iii) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this §3.3 is subject to the conditions set forth in §10 (other than
delivery by the Borrower of a Loan Request). No such payment of any Lender’s
reimbursement obligations under this §3.3 shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit
issued by such Issuing Bank, together with interest as provided herein.
(f)    If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this §3.3 by the time specified
in §3.3(b), then, without limiting the other provisions of this Credit
Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Issuing Bank at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing, or similar fees customarily charged by such
Issuing Bank in connection with the foregoing. A certificate of the applicable
Issuing Bank submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (f) shall be conclusive absent
manifest error.
§3.4.    Repayment of Participations. At any time after the applicable Issuing
Bank has made a payment under any Letter of Credit and has received from any
Lender such Lender’s payment in respect of its reimbursement obligation under
§3.3, if the Administrative Agent receives for the account of such Issuing Bank
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s reimbursement obligation under §3.3 was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent. If any payment received by the Administrative Agent for
the account of the applicable Issuing Bank pursuant to §3.3(a) is required to be
returned in connection with any bankruptcy or insolvency proceeding or otherwise
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such Issuing Bank its

47438543.7



--------------------------------------------------------------------------------

-43-

Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.
§3.5.    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for each drawing under each Letter of Credit such
Issuing Bank has issued shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:
(a)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;
(b)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary of the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such Issuing
Bank or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(d)    any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any insolvency law;
(e)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or in the relevant currency
markets generally; or
(f)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary of the Borrower provided that nothing in this §3.5 shall impair the
rights of the Borrower under §3.6.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such

47438543.7



--------------------------------------------------------------------------------

-44-

claim against the applicable Issuing Bank and its correspondents unless such
notice is given as aforesaid.
§3.6.    Role of Issuing Banks. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of any Issuing Bank shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of such Person’s gross negligence or willful misconduct;
or (iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or any other document
relating thereto. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective
Affiliates, directors, officers, employees, agents and advisors nor any
correspondent, participant or assignee of any Issuing Bank shall be liable or
responsible for any of the matters described in clauses (a) through (f) of §3.5;
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no Issuing Bank
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The responsibility
of each Issuing Bank and its correspondents to the Borrower and the Lenders
shall be only to determine that the documents (including each draft) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity on their face in all material respects with such Letter of Credit.
§3.7.    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

47438543.7



--------------------------------------------------------------------------------

-45-

§3.8.    Transitional Letters of Credit. Schedule 3.8 contains a list of certain
letters of credit issued prior to the Closing Date for the account of the
Borrower under the Existing Credit Agreement (the “Existing Letters of Credit”).
On the Closing Date, (a) the Existing Letters of Credit shall be deemed to be
Letters of Credit issued pursuant to this §3 and shall be subject to all of the
provisions applicable to Letters of Credit under this Credit Agreement and (b)
all liabilities of the Borrower with respect to the Existing Letters of Credit
shall constitute Obligations of such Borrower with respect to Letters of Credit
in accordance with this Credit Agreement and the Loan Documents as though such
Borrower had delivered a Letter of Credit Application under this Credit
Agreement. On the Closing Date, the letter of credit fees owing with respect to
the Existing Letters of Credit under §3.10 of the Existing Credit Agreement
shall be calculated and paid in full. From and after the Closing Date, the
Borrower shall pay Letter of Credit Fees and such other fees as provided in
§3.9, in each case when due pursuant to §3.9, with respect to each of the
Existing Letters of Credit.
§3.9.    Letter of Credit Fee. The Borrower shall, on the first day of each
calendar quarter for the immediately preceding calendar quarter, pay to the
Administrative Agent, in Dollars, a fee (the “Letter of Credit Fee”) for each
Letter of Credit issued, extended or renewed during such calendar quarter by the
applicable Issuing Bank at a rate per annum equal to (a) with respect to each
standby Letter of Credit, the Applicable Margin for standby Letters of Credit in
effect from time to time and (b) with respect to documentary Letters of Credit,
the Applicable Margin for documentary Letters of Credit in effect from time to
time, in each case, on the Maximum Drawing Amount of such Letter of Credit for
the period such Letter of Credit is outstanding. The Administrative Agent shall,
in turn, remit to each Lender (including Bank of America) such Lender’s
Commitment Percentage of the Letter of Credit Fee; provided, however, that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable Issuing Bank pursuant to
this §3 shall be payable, to the maximum extent permitted by applicable law, to
the other Lenders in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such Letter of Credit pursuant to
§4.16(a)(iv), with the balance of such fee, if any, payable to such Issuing Bank
for its own account. In addition, in respect of each Letter of Credit, the
Borrower shall pay the applicable Issuing Bank for its own account (i) quarterly
in arrears on the last day of each calendar quarter, a fronting fee as set forth
in the Fee Letter or as otherwise agreed between the Borrower and the applicable
Issuing Bank, and, (ii) at such other time or times as such charges are
customarily made by such Issuing Bank, such Issuing Bank’s customary issuance,
amendment, negotiation or document examination and other administrative fees as
in effect from time to time.
§3.10.    Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Letter of Credit Application or any other
document related thereto, the terms hereof shall control.
§4.    CERTAIN GENERAL PROVISIONS; FEES.
§4.1.    Closing, Administrative Agent and Other Fees. The Borrower shall pay
(a) to the Administrative Agent for the accounts of the Lenders on the Closing
Date a closing fee as set forth in the Fee Letter, and (b) to the Co-Lead
Arrangers and the Lenders, in Dollars, such fees

47438543.7



--------------------------------------------------------------------------------

-46-

as shall have been separately agreed upon in writing in the amounts and at the
times so specified. All such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
§4.2.    Facility Fee. During the Revolver Period, the Borrower agrees to pay to
the Administrative Agent for the accounts of the Lenders in accordance with
their respective Commitment Percentages, subject to adjustment as provided in
§4.16, a facility fee (the “Facility Fee”), which shall be calculated for each
day at a per annum rate as set forth in the definition of Applicable Margin with
respect to the Facility Fee in effect at such time on the Total Commitment. The
Facility Fee shall be payable quarterly in arrears on the last day of each
calendar quarter for the calendar quarter then ended commencing on the first
such date following the Closing Date, with a final payment on the Maturity Date
or any earlier date on which the Total Commitment shall terminate.
§4.3.    Funds for Payments.
§4.3.1.     Payments to Administrative Agent. All payments of principal,
interest, Facility Fees, Letter of Credit Fees and any other fees or amounts due
hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent, for the respective accounts of the Lenders and the
Administrative Agent, not later than, except with respect to principal and
interest on Loans denominated in an Alternative Currency, 2:00 p.m. (New York
time), at the Administrative Agent’s Head Office or at such other location
designated by the Administrative Agent that the Administrative Agent may from
time to time designate, in each case in Same Day Funds. All payments received by
the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Head Office, or at such other location designated
by the Administrative Agent that the Administrative Agent may from time to time
designate, in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Credit Agreement be made in
the United States.
§4.3.2.     No Offset, Etc. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without condition or deduction for any
recoupment, defense, setoff or counterclaim.
§4.3.3.     Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

47438543.7



--------------------------------------------------------------------------------

-47-

(i)    Any and all payments by or on account of any obligation of the Borrower
or any of its Affiliates under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable laws. If any
applicable laws (as determined in the good faith discretion of the
Administrative Agent or the Borrower) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent, the Borrower or any
of its Affiliates, then the Administrative Agent, the Borrower or its Affiliate,
as applicable, shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If the Borrower or any of its Affiliates or the Administrative Agent
shall be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant governmental authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this §4.3.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If the Borrower or any of its Affiliates or the Administrative Agent
shall be required by any applicable laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) the Borrower, its Affiliate or the
Administrative Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Borrower, its Affiliate or the Administrative Agent, to the extent required by
such Laws, shall timely pay the full amount withheld or deducted to the relevant
governmental authority in accordance with such applicable laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this §4.3.3)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
governmental authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.3.3) payable or
paid by such Recipient or required

47438543.7



--------------------------------------------------------------------------------

-48-

to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error. The Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the Issuing Bank for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to §4.3.3(c)(ii) below. Upon making such payment to the Administrative
Agent, the Borrower shall be subrogated to the rights of the Administrative
Agent pursuant to §4.3.3(c)(ii) below against the applicable defaulting
Lender (other than the right of set off pursuant to the last sentence of §4.3.3
(c)(ii)). Any claim against the Borrower under this §4.3.3(c) must be made
within 180 days of the payment by the Administrative Agent or the Lender to
which such claim relates.
(ii)    Each Lender and the Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of §17.4
relating to the maintenance of a Participant Register and (z) the Administrative
Agent and the Borrower, as applicable, against any Excluded Taxes attributable
to such Lender or the Issuing Bank, in each case, that are payable or paid by
the Administrative Agent or the Borrower in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a governmental authority as provided in this §4.3.3, the
Borrower shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to the Borrower, as the case may be, the original or a certified
copy of a receipt issued by such governmental authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.

47438543.7



--------------------------------------------------------------------------------

-49-

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in §4.3.3(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such

47438543.7



--------------------------------------------------------------------------------

-50-

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H‑4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this §4.3.3 expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

47438543.7



--------------------------------------------------------------------------------

-51-

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Bank, or have any obligation to pay
to any Lender or the Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the Issuing Bank, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this §4.3.3, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this §4.3.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant governmental authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant governmental authority) to the Recipient in the event the
Recipient is required to repay such refund to such governmental authority. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this §4.3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
§4.4.    Computations. All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be based
on a 360-day year, and, in each case, paid for the actual number of days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Eurocurrency Rate Loans, whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to §4.3.1, bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
§4.5.    Inability to Determine Eurocurrency Rate. If the Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and

47438543.7



--------------------------------------------------------------------------------

-52-

reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan (whether denominated
in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, in the case of a pending request for a
Eurocurrency Rate Loan or conversion or continuation in an Alternative Currency
as to which the Administrative Agent has made the determination described in
clause (a) of the first sentence of this paragraph, the Borrower, the
Administrative Agent and the Required Lenders may establish a mutually
acceptable alternative interest rate that reflects the all-in-cost of funds to
such Lenders for funding Loans in the applicable currency and amount, and with
the same Interest Period as the Eurocurrency Rate Loan requested to be made,
converted or continued, as the case may be (the “Impacted Loans”), in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (x) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans aunder clause (a) of the first sentence of this
paragraph, (y) the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (z) any
Lender determines that any law has made it unlawful, or that any governmental
authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any governmental authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
§4.6.    Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), such Lender shall forthwith give notice of such circumstances to the
Borrower and the other Lenders and (a) thereupon the commitment of such Lender
to make Eurocurrency Rate Loans in the affected currency or currencies or
convert Loans of another Type to Eurocurrency Rate Loans in the affected
currency or currencies shall forthwith be suspended and such Lender’s Loans then
outstanding as Eurocurrency Rate Loans in the affected currency or currencies,
if any, shall be automatically, on the last day of the then current Interest
Period relating thereto or within such earlier period as may be required by law,
(i) in the case of Eurocurrency Rate Loans denominated in an Alternative
Currency, converted to a Loan denominated in Dollars (or at the timely request
of the Borrower, a Loan denominated in an unaffected Alternative Currency) and
(ii) in the case of a Eurocurrency Rate Loan

47438543.7



--------------------------------------------------------------------------------

-53-

denominated in Dollars, converted to a Base Rate Loan or (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. The Borrower hereby agrees promptly to pay the Administrative Agent for
the account of such Lender, upon demand by such Lender, any additional amounts
necessary to compensate such Lender for any costs incurred by such Lender in
making any conversion in accordance with this §4.6, including any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its Eurocurrency Rate Loans hereunder.
§4.7.    Additional Costs, Etc. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement) or any Issuing Bank;
(b)    subject any Lender or any Issuing Bank to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
(c)    impose on any Lender or any Issuing Bank or the applicable interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein; or
(d)    result in the Mandatory Cost, as calculated hereunder, not representing
the cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurocurrency Rate Loans denominated in an
Alternative Currency,
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered. Notwithstanding the
foregoing, the Borrower shall not be liable to any Lender or the Administrative
Agent for any such costs incurred more than sixty (60) days prior to receipt by
the Borrower of such demand

47438543.7



--------------------------------------------------------------------------------

-54-

for payment from such Lender or (as the case may be) the Administrative Agent
unless such costs were incurred prior to such 60-day period solely as a result
of such present or future applicable law being retroactive to a date which
occurred prior to such 60-day period.
§4.8.    Capital Adequacy. If any Lender, Issuing Bank or the Administrative
Agent determines that any Change in Law has the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s then existing policies and the policies of such
Lender’s or such Issuing Bank’s holding company with respect to capital adequacy
or liquidity requirement and assuming full utilization of such entity’s capital)
by any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrower of such fact. To the extent that the amount of such reduction in
the return on capital is not reflected in the Base Rate or the Eurocurrency Rate
then the Borrower agrees to pay such Lender or (as the case may be) the
Administrative Agent for the amount of such reduction in the return on capital
as and when such reduction is determined upon presentation by such Lender or (as
the case may be) the Administrative Agent of a certificate in accordance with
§4.9 hereof, provided that the Borrower shall not be liable to any Lender or the
Administrative Agent for costs incurred more than sixty (60) days prior to
receipt by the Borrower of the notice referred to in the immediately preceding
sentence from such Lender or (as the case may be) the Administrative Agent. Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.
§4.9.    Certificate. A certificate setting forth any additional amounts payable
pursuant to §§4.7 or 4.8 hereof and a brief explanation of such amounts which
are due, submitted by any Lender or the Administrative Agent to the Borrower,
shall be conclusive, absent manifest error, that such amounts are due and owing.
If the Borrower is required to pay any additional amounts pursuant to §§4.7 or
4.8 hereof with respect to any Lender, the Borrower may, following payment in
full of the amount or amounts due set forth in such certificate, take the
actions permitted by §4.12 hereof to replace such Lender.
§4.10.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

47438543.7



--------------------------------------------------------------------------------

-55-

(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to §4.12.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this §4.10, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
§4.11.    Interest After Default. Overdue principal and (to the extent permitted
by applicable law) interest on the Loans and all other overdue amounts payable
hereunder or under any of the other Loan Documents, if not repaid on or before
the fifth calendar day following the day such payment was due, shall bear
interest from the due date thereof, compounded monthly and payable on demand at
any time from and after the fifth calendar day following the day such payment
was due, at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).
§4.12.    Replacement of Individual Lenders. Upon the happening of any of the
events set forth in §§2.4.2, 4.3.3, 4.6, 4.7, 4.8, 4.13 or the last sentence of
§24, or in the case of a Defaulting Lender, the Borrower may (provided that at
the time no Default or Event of Default exists or would result after giving
effect to the Borrower’s action) prepay in full all Loans and other obligations
owing by the Borrower to each affected Lender under §§2.4.2, 4.3.3, 4.6, 4.7,
4.8, 4.13 or the last sentence of §24 and/or each Defaulting Lender (each such
Lender being called a “Substituted Lender”), together with all amounts payable
by the Borrower under §4.10 hereof with respect to such prepayment, and
terminate the Commitment(s) of such Lender(s) subject to the following
conditions:
(a)    the Borrower shall have delivered to the Administrative Agent not less
than five (5) Business Days prior to the exercise of its rights under this §4.12
a written commitment in form and substance satisfactory to the Administrative
Agent and each of the Lenders from a banking institution (the “Replacement
Lender”) reasonably acceptable to the Administrative Agent and each of the
remaining Lenders (other than the Substituted Lender) in which such Replacement
Lender agrees to become a “Lender” under this Credit Agreement, having a
Commitment Amount in the amount of the Substituted Lender’s Commitment Amount;
(b)    the Borrower shall have given appropriate notice of any prepayment under
this §4.12 as required by §4.7 and subject to all other provisions of this
Credit Agreement; and
(c)    simultaneously with any prepayment of all Loans and other obligations
owing by the Borrower to a Substituted Lender under this §4.12, the Substituted
Lender shall have assigned, pursuant to §17 hereof of this Credit Agreement the
Commitment of such Substituted Lender to the Replacement Lender and such
Replacement Lender shall have become

47438543.7



--------------------------------------------------------------------------------

-56-

a Lender under this Credit Agreement, having a Commitment Amount in the amount
of such Substituted Lender’s Commitment Amount and such Replacement Lender shall
have simultaneously funded all such Loans prepaid hereunder. Each of the Lenders
agrees that in the event that it becomes a Substituted Lender pursuant to this
§4.12, it shall cooperate and assign its Commitment pursuant to this §4.12(c).
§4.13.    Additional Reserve Requirements. The Borrower shall pay to each
Lender, without duplication, (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans in an Alternative Currency, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places), to the extent not reflected in the Mandatory Cost, equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice ten (10)
days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable ten (10) days from receipt of such notice.
§4.14.    [Intentionally Omitted.]
§4.15.    Cash Collateral. (a) Certain Credit Support Events. Upon the request
of the Administrative Agent or any Issuing Bank (i) if such Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an Unpaid Reimbursement Obligation, or (ii) if, as of
the Letter of Credit Expiration Date, any Unpaid Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then Outstanding amount of all Unpaid Reimbursement
Obligations plus the Maximum Drawing Amount. At any time that there shall exist
a Defaulting Lender, within three (3) Business Days after the request of the
Administrative Agent or any Issuing Bank with Fronting Exposure (or, to the
extent such request is made by any such Issuing Bank, within such greater number
of Business Days as all the Issuing Banks with Fronting Exposure and the
Administrative Agent, to the extent it has Fronting Exposure with respect to
Swing Line Loans, at such time may agree in their sole discretion), the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to §4.16(a)(iv)
and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, shall grant to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, and shall agree to

47438543.7



--------------------------------------------------------------------------------

-57-

maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §4.15(c).
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this §4.15 or §§3, 4.16
or 11.2 in respect of Letters of Credit or Swing Line Loans shall be held and
applied to the satisfaction of the specific Unpaid Reimbursement Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender, or, as appropriate, its assignee
following compliance with §17.2) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default, and (y) the
Person providing Cash Collateral and the applicable Issuing Bank or the
Administrative Agent, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
§4.16.    Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Credit Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in §24.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to §11
or otherwise, and including any amounts made available to the Administrative
Agent by such Defaulting Lender pursuant to §12), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent, in its capacity as Administrative Agent, hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable Issuing Bank or the Administrative Agent, in its capacity as
issuer of Swing Line

47438543.7



--------------------------------------------------------------------------------

-58-

Loans, hereunder; third, if so determined by the Administrative Agent or
requested by the applicable Issuing Bank, to be held as Cash Collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Borrower, the Lenders, the
Issuing Banks or the Administrative Agent as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Administrative Agent against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Unpaid Reimbursement Obligation in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or Unpaid Reimbursement Obligations were made at a time when the
conditions set forth in §10 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Unpaid Reimbursement Obligations owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Unpaid Reimbursement Obligations owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this §4.16(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. Such Defaulting Lender (x) shall be entitled to receive
any Facility Fee pursuant to §4.2 for any period during which such Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Loans funded by it and (2) its Commitment Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided Cash
Collateral pursuant to §§2.10, 3, 4.15, or 4.16(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the applicable Issuing Bank and
the Administrative Agent, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from such Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to such Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in §3.9.
(iv)    Reallocation of Commitment Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to §§2.10 and 3, or to advance Loans in respect of Unreimbursed Amounts
under §3.3(b) or unreimbursed Swing Line Loans under §2.10.5, the “Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of such Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists;
provided that, on any date thereafter during such period, to the extent such
Default or Event of Default has been cured or waived, such

47438543.7



--------------------------------------------------------------------------------

-59-

reallocation shall occur at such later date; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans, or to advance such Loans, as the case
may be, shall not exceed the positive difference, if any, of (1) the Commitment
of such non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Loans of such Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentages (without giving effect
to §4.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
§5.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:
§5.1.    Corporate Authority.
§5.1.1.     Incorporation; Good Standing. The Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation or organization, (b) has all requisite corporate (or the
equivalent company) or, as the case may be, trust power to own its property and
conduct its business as now conducted and as presently contemplated, and (c) is
in good standing as a foreign corporation (or similar business entity) and is
duly authorized to do business in each jurisdiction where such qualification is
necessary except where a failure to be so qualified would not have a materially
adverse effect on the business, assets or financial condition of the Borrower.
§5.1.2.     Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents by the Borrower which is or is to
become a party thereto, and the transactions contemplated hereby and thereby (a)
are within the corporate (or the equivalent company) or, as the case may be,
trust authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) or, as the case may be, trust proceedings,
(c) do not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower is subject
which would have a material adverse effect on the Borrower and its Subsidiaries
taken as a whole or on the ability of such

47438543.7



--------------------------------------------------------------------------------

-60-

Person to fulfill its obligations under this Credit Agreement and the other Loan
Documents to which it is a party, (d) do not in any material respect conflict
with or result in any breach or contravention of any judgment, order, writ,
injunction, license or permit applicable to the Borrower and (e) do not conflict
with any provision of the corporate charter or bylaws (or similar constitutive
documents) or, any agreement or other instrument binding upon the Borrower.
§5.1.3.     Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Borrower is or is to become a party
will result in valid and legally binding obligations of the Borrower enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
§5.2.    Governmental Approvals. The execution, delivery and performance by the
Borrower of this Credit Agreement and the other Loan Documents to which the
Borrower is or is to become a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.
§5.3.    Title to Properties; Leases. Except as indicated on Schedule 5.3
hereto, the Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower as at the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no mortgages,
leases, conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens.
§5.4.    Financial Statements; Fiscal Year. (a) There has been furnished to each
of the Lenders an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the Balance Sheet Date, and consolidated statements of income
and cash flow of the Borrower and its Subsidiaries for the fiscal year then
ended, certified by Ernst & Young LLP. Such balance sheet and statements of
income and cash flows have been prepared in accordance with GAAP and fairly
present the financial condition of the Borrower and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
fiscal year then ended. There are no contingent liabilities of the Borrower or
any of its Subsidiaries as of such date involving material amounts, known to the
officers of the Borrower, which were not disclosed in such balance sheet and the
notes related thereto.
(b)    There has been furnished to each of the Lenders an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as at May 4, 2013, and
unaudited consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for the fiscal quarter then ended. Such balance sheet and
statements of income and cash flows have been prepared in accordance with GAAP
and fairly present the financial condition of the Borrower and its Subsidiaries
as at the close of business on the date thereof and the results of operations
for the fiscal quarter then ended (subject to year-end adjustments). There are
no contingent liabilities of the Borrower or any of its Subsidiaries as of such
date involving material amounts, known to the

47438543.7



--------------------------------------------------------------------------------

-61-

officers of the Borrower, which were not disclosed in such balance sheet and the
notes related thereto.
(c)    The Borrower has a fiscal year which is the 52/53 week period ending on
the Saturday closest to January 31st of each year.
§5.5.    No Material Changes, Etc. Since the Balance Sheet Date there has
occurred no change in the operations, business, properties, assets or financial
condition of the Borrower and its Subsidiaries as shown on or reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date, or the consolidated statements of income and cash flows for
the fiscal year then ended, other than changes that could not reasonably be
expected to have a materially adverse effect on the business, assets or
financial condition of the Borrower and its Subsidiaries taken as a whole. Since
the Balance Sheet Date, the Borrower has not made any Distributions except
Distributions made in compliance with §7.4 hereof.
§5.6.    Franchises, Patents, Copyrights, Etc. The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and has rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted without
known conflict with any rights of others, except to the extent such conflict
would not materially adversely affect the properties, assets, financial
condition or business of the Borrower and its Subsidiaries taken as a whole.
§5.7.    Litigation. Except as set forth in Schedule 5.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
best of the Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries before any court, tribunal or administrative agency or board that,
either in any case or in the aggregate, would be reasonably likely to (i)
materially adversely affect the properties, assets, financial condition or
business of the Borrower and its Subsidiaries taken as a whole, (ii) materially
impair the right of the Borrower and each of its Subsidiaries to carry on
business substantially as now conducted by it, or (iii) have a reasonable
likelihood of success in adversely impacting the validity of material provisions
of this Credit Agreement or any of the other Loan Documents, or any material
rights or remedies of the Administrative Agent or Lenders hereunder or
thereunder.
§5.8.    Compliance with Other Instruments, Laws, Etc. Neither the Borrower nor
any of its Subsidiaries is in violation of any provision of its charter
documents, bylaws (or equivalent constitutive documents), or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that would reasonably be
expected to materially and adversely affect the financial condition, properties
or business of the Borrower and its Subsidiaries taken as a whole.
§5.9.    No Event of Default. No Default or Event of Default has occurred and is
continuing.
§5.10.    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is, or is required to be registered as, an “investment company”, as
such term is defined in the Investment Company Act of 1940.

47438543.7



--------------------------------------------------------------------------------

-62-

§5.11.    Employee Benefit Plans. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, all Applicable Pension
Legislation, the Code and other Federal or state laws. Each Pension Plan that is
intended to be a qualified plan under §401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under §401(a) of the Code and
the trust related thereto has been determined by the Internal Revenue Service to
be exempt from federal income tax under §501(a) of the Code, or an application
for such a letter is currently being processed by the Internal Revenue Service.
To the knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any governmental authority, with
respect to any Plan that could reasonably be expected to have a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
(c)    (i) No ERISA Event has occurred that could reasonably be expected to have
a material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole, and neither the Borrower nor
any ERISA Affiliate has knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan which would reasonably be expected to result in a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole; (ii) the Borrower and each ERISA
Affiliate has met in material respects all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in §430(d)(2) of the Code)
is 60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any ERISA Affiliate has
incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that is reasonably likely to be subject to §4069 or §4212(c) of
ERISA.
(d)    As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any material unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than those listed on Schedule 5.11 hereto.
(e)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee defined benefit pension plan maintained or contributed
to by the Borrower or any if its Subsidiaries that is not subject to United
States (a “Foreign Plan”):

47438543.7



--------------------------------------------------------------------------------

-63-

(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
except where the failure to do so could not reasonably be expected to have a
material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole, or otherwise create a Default
or Event of Default hereunder;
(ii)    only to the extent required by Applicable Pension Legislation, the fair
market value of the assets of each funded Foreign Plan, the liability of each
insurer for any Foreign Plan funded through insurance or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations, as of the
date hereof, with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles and in accordance with applicable law except where any
failure to do so could not reasonably be expected to have a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities except
where the failure to do so could not reasonably be expected to have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or otherwise create a Default or Event
of Default hereunder.
§5.12.    Regulations U and X, Etc. The proceeds of the Revolving Credit Loans
shall be used for the purposes described in §6.11 hereof. No portion of any
Revolving Credit Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” (as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224 (the “Margin Regulations”)) in violation of the Margin Regulations.
§5.13.    Environmental Compliance. The Borrower has taken all reasonably
necessary steps to investigate the past and present condition and usage of the
Real Estate and the operations conducted thereon and, based upon such diligent
investigation, has determined that:
(a)    none of the Borrower, its Subsidiaries nor any operator of the Real
Estate or any operations thereon is in violation, or alleged violation, of any
Environmental Laws, which violation would have a material adverse effect on the
business, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole;
(b)    neither the Borrower nor any of its Subsidiaries has received any
Environmental Notice during the last five (5) years that has the potential to
materially affect the assets, liabilities, financial condition or operations of
the Borrower and its Subsidiaries taken as a whole, except as set forth on
Schedule 5.13 hereto;
(c)    except as set forth on Schedule 5.13 attached hereto: (i) no portion of
the Real Estate has been used for the handling, processing, storage or disposal
of Hazardous

47438543.7



--------------------------------------------------------------------------------

-64-

Substances; and no underground tank or other underground storage receptacle for
Hazardous Substances is located on any portion of the Real Estate; in each case
except in accordance with applicable Environmental Laws the noncompliance with
which would have a material adverse effect on the business, assets or financial
condition of the Borrower and its Subsidiaries, taken as a whole; (ii) in the
course of any activities conducted by the Borrower or operators of its
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws the
noncompliance with which would have a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole; (iii) there have been no releases or threatened releases of Hazardous
Substances on, upon, into or from the properties of the Borrower or any of its
Subsidiaries, which releases would have a material adverse effect on the
business, assets or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (iv) to the best of the Borrower’s knowledge, there have been
no releases on, upon, from or into any real property in the vicinity of any of
the Real Estate which, through soil or groundwater contamination, may have come
to be located on the Real Estate and which would have a material adverse effect
on the Borrower and its Subsidiaries, taken as a whole; and (v) in addition, any
Hazardous Substances that have been generated on any of the Real Estate have, to
the best of the Borrower’s knowledge, been transported offsite only as required
under and in compliance with applicable Environmental Laws.
§5.14.    Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, neither the Borrower nor any of its Subsidiaries or, to Borrower’s
knowledge, other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
§5.15.    Subsidiaries, Etc. As of the Closing Date, other than those
Subsidiaries of the Borrower described on Schedule 5.15(a) attached hereto, the
Borrower has no other Subsidiaries. As of the Closing Date, except as set forth
on Schedule 5.15(b) attached hereto, neither the Borrower nor any Subsidiary of
the Borrower is engaged in any joint venture or partnership with any other
Person.
§5.16.    Taxpayer Identification Numbers. The true and correct U.S. taxpayer
identification number of the Borrower is set forth on Schedule 5.16.



47438543.7



--------------------------------------------------------------------------------

-65-

§6.    AFFIRMATIVE COVENANTS OF THE BORROWER.
The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or any Issuing
Bank has any obligation to issue, extend or renew any Letters of Credit:
§6.1.    [Intentionally Omitted.]
§6.2.    Maintenance of Office. The Borrower will maintain its chief executive
office in Framingham, Massachusetts, or at such other place in the United States
of America as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower is a party may
be given or made.
§6.3.    Records and Accounts. The Borrower will (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and (b)
maintain adequate accounts and reserves for all taxes, depreciation, depletion,
obsolescence and amortization of its properties and the properties of its
Subsidiaries, contingencies, and other reserves.
§6.4.    Financial Statements, Certificates and Information. The Borrower will
deliver to the Administrative Agent (and the Administrative Agent will promptly,
after receipt thereof, deliver to the Lenders):
(a)    as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year (or, if earlier, within fifteen (15) days
after the date required to be filed with the Securities and Exchange Commission
without giving effect to extensions) of the Borrower, (i) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year,
and the related consolidated statement of income and consolidated statement of
cash flow for such year, each setting forth in comparative form the figures for
the previous fiscal year and all such consolidated statements to be in
reasonable detail, prepared in accordance with GAAP, and certified without
qualification by Ernst & Young LLP, any nationally recognized firm of
independent certified public accountants or by other independent certified
public accountants reasonably satisfactory to the Administrative Agent and (ii)
a statement certified by the chief financial officer or the treasurer of the
Borrower in substantially the form of Exhibit B attached hereto (a “Compliance
Certificate”) and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §8 hereof and (if applicable)
reconciliations to reflect changes in GAAP since the Balance Sheet Date;
(b)    as soon as practicable, but in any event not later than forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year (or, if earlier, within ten (10) days after the date required to be filed
with the Securities and Exchange Commission without giving effect to extensions)
of the Borrower, (i) copies of the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such quarter, and the related
consolidated statement of income and consolidated statement of cash flow for the
portion of the Borrower’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer or the treasurer of the Borrower

47438543.7



--------------------------------------------------------------------------------

-66-

that to the best of the Borrower’s knowledge, the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries on the date thereof (subject to year-end adjustments) and (ii)
a Compliance Certificate as of such fiscal quarter end;
(c)    from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;
(d)    (i) promptly upon becoming aware of the occurrence of any actual or
claimed Event of Termination under any Material Securitization Transaction the
result of which would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof or require the repurchase of the receivables
sold thereunder, notice thereof, which notice shall describe such Event of
Termination and indicate what steps the Borrower and its Subsidiaries are taking
to remedy the same and (ii) promptly upon request therefor, such other
information with respect thereto as the Administrative Agent shall reasonably
request; and
(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto.
All Confidential Information concerning the Borrower supplied by the Borrower to
the Lenders pursuant to the terms hereof will be held in confidence by the
Lenders and the Lenders shall not disclose such Confidential Information except
as permitted by §25 of this Credit Agreement.
Documents required to be delivered pursuant to this §6.4 (to the extent any such
documents are included in materials otherwise filed with the United States
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at staples.com; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender, each Issuing Bank and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent, any Issuing Bank or any
Lender that requests in writing that the Borrower deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent, such Issuing Bank or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender

47438543.7



--------------------------------------------------------------------------------

-67-

and each Issuing Bank shall be solely responsible for requesting delivery to it
or maintaining its copies of such documents.
The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Co-Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”); provided, however, that each Public
Lender shall identify at least one employee who may receive material non-public
information with respect to the Borrower or its securities. The Borrower hereby
agrees that (A) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” by the Borrower
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (B) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Co-Lead Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, (x) to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in §25
and (y) to the extent such Borrower Materials are not marked “PUBLIC” and posted
on the Platform, such Borrower Materials will also be subject to the additional
confidentiality provisions included on the Platform); (C) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (D) the Administrative Agent and the
Co-Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor” and the Administrative Agent, the Issuing Banks
and the Lenders agree not to trade securities on the basis of any Borrower
Materials that are posted on the Platform and are not marked “PUBLIC.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross

47438543.7



--------------------------------------------------------------------------------

-68-

negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender,
any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
§6.5.    Notices. The Borrower will promptly notify the Administrative Agent for
the benefit of the Lenders in writing of the occurrence of any Default or Event
of Default. The Borrower will promptly give notice to the Administrative Agent
for the benefit of the Lenders (a) of any material violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency, (b) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, or any federal, state or local
environmental agency or board, that has the potential to materially affect the
assets, liabilities, financial conditions or operations of the Borrower, (c)
upon becoming aware thereof, of the occurrence of any ERISA Event that could
reasonably be expected to have a material adverse effect on the business, assets
or financial conditions of the Borrower and its Subsidiaries, taken as a whole,
(d) of any change in any Senior Debt Rating, (e) of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary of the Borrower other than a change in GAAP and (f) of the
acquisition or formation by the Borrower of any Material Subsidiary. The
Borrower will give notice to the Administrative Agent for the benefit of the
Lenders in writing within fifteen (15) days of becoming aware of any litigation
or proceedings threatened in writing or any pending litigation and proceedings
affecting the Borrower or any of its Subsidiaries or to which the Borrower or
any of its Subsidiaries is or becomes a party involving an uninsured claim
against the Borrower or any of its Subsidiaries that could reasonably be
expected to have a materially adverse effect on the Borrower and its
Subsidiaries taken as a whole and stating the nature and status of such
litigation or proceedings. The Borrower will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent for the benefit of the
Lenders, in writing, in form and detail satisfactory to the Administrative
Agent, within ten (10) days of any judgment not covered by insurance, final or
otherwise, against the Borrower or any of its Subsidiaries in an amount in
excess of $75,000,000. The Administrative Agent will promptly, after receipt
thereof, deliver copies of any notices provided by the Borrower pursuant to this
§6.5 to the Lenders.
§6.6.    Legal Existence; Maintenance of Properties. The Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries
and will not convert to a limited liability company or a limited liability
partnership unless simultaneously with such conversion the Borrower shall have
executed and delivered to the Administrative Agent all documentation which the
Administrative Agent reasonably determines is necessary to continue the
Borrower’s obligations in respect of this Credit Agreement. The Borrower (a)
will cause all of its properties and those of its Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order and supplied with all
necessary equipment, (b) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, and (c)
will, and will cause each of its Subsidiaries to,

47438543.7



--------------------------------------------------------------------------------

-69-

continue to engage primarily in the businesses now conducted by them and in
related businesses; provided that nothing in this §6.6 shall prevent the
Borrower from (i) discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries, or (ii) liquidating,
winding-down or terminating the existence of its Subsidiaries if such
discontinuance, liquidation, wind-down or termination is, in the judgment of the
Borrower, desirable in the conduct of its or their business and does not in the
aggregate materially adversely affect the business of the Borrower and its
Subsidiaries on a consolidated basis.
§6.7.    Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers (including
self-insurance) insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent. At the request of the Administrative Agent,
the Borrower shall deliver from time to time a summary schedule indicating all
insurance then in force with respect to the Borrower and its Subsidiaries.
§6.8.    Taxes. The Borrower will, and will cause each of its Subsidiaries to,
file all Federal, state and other material tax returns and reports required to
be filed (of which the Borrower has knowledge, in the case of taxes, other than
Federal taxes) and duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all Federal, state and other material
taxes, assessments and other governmental charges (of which the Borrower has
knowledge, in the case of taxes, assessments and other governmental charges,
other than Federal taxes) imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto; and provided further
that the Borrower and each Subsidiary of the Borrower will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor or
shall have obtained such bonding as may be required to release such lien to the
extent that such lien could reasonably be expected to have a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole. The Borrower shall not be in violation of this
§6.8 in respect of taxes if, having discovered or having received notice that a
tax filing or tax obligation is or has become overdue, and the failure to have
made such filing or pay such obligation has not resulted in, or would not
reasonably be expected to result in, a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole, it promptly makes such filing and/or promptly pays or makes provision to
pay such obligation.
§6.9.    Inspection of Properties and Books, Etc. The Borrower shall permit the
Lenders, through the Administrative Agent or any of the Lenders’ other
designated representatives, no more frequently than once each calendar year, or
more frequently as determined by the Administrative Agent and the Lenders upon
the occurrence and during the continuance of an Event of Default, to visit and
inspect any of the properties of the Borrower or any of its Subsidiaries, and
each such inspection, if no Event of Default has occurred and is continuing,
shall be at the Lenders’ expense. The Borrower shall also permit the Lenders,

47438543.7



--------------------------------------------------------------------------------

-70-

through the Administrative Agent or any of the Lenders’ other designated
representatives, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, no more frequently
than once each calendar year, or more frequently as determined by the
Administrative Agent and the Lenders upon the occurrence and during the
continuance of an Event of Default. The Borrower authorizes (a) the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders, in each case with reasonable prior notice to the Borrower, to
communicate directly with the Borrower’s independent certified public
accountants, provided that the Borrower may participate in such communications
at its request, and (b) such accountants to disclose to the Administrative Agent
and the Lenders any and all financial statements and other supporting financial
documents and schedules with respect to the business, financial condition and
other affairs of the Borrower or any of its Subsidiaries.
§6.10.    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
Environmental Laws, (b) the provisions of its charter documents and by-laws (or
equivalent constitutive documents), (c) all agreements and instruments by which
it or any of its properties may be bound and (d) all applicable decrees, orders,
and judgments, in each case if noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or on the ability of the Borrower to
fulfill its obligations under this Credit Agreement or any of the other Loan
Documents. If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that the Borrower may fulfill any of its obligations hereunder
or any of the other Loan Documents to which the Borrower is a party, the
Borrower will, or (as the case may be) will cause such Subsidiary to,
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or such Subsidiary to obtain such authorization, consent, approval,
permit or license and furnish the Administrative Agent and the Lenders with
evidence thereof.
§6.11.    Use of Proceeds. The Borrower will use the proceeds of the Revolving
Credit Loans and the Letters of Credit solely for the repayment of all amounts
under the Existing Credit Agreement and other existing Indebtedness (unless
repayment or prepayment thereof is otherwise prohibited hereunder), and for
working capital and capital expenditures and all other lawful corporate
purposes, including, without limitation, for the payment of dividends permitted
hereunder, for the acquisition of assets and or Capital Stock of Persons in any
line of business that is substantially the same as, similar to or in
complementary fields of enterprise to any line of business then engaged in by
the Borrower or its Subsidiaries, for share repurchases, and to provide
liquidity in connection with any commercial paper program of the Borrower, in
each case, to the extent permitted under this Credit Agreement.
§6.12.    Licenses and Permits. The Borrower will maintain and renew any and all
licenses or permits now held or hereafter acquired by the Borrower or any of its
Subsidiaries unless the loss, suspension, revocation or failure to renew any
such licenses or permits would not have a material adverse effect on the
business or financial condition of the Borrower and its Subsidiaries, taken as a
whole.

47438543.7



--------------------------------------------------------------------------------

-71-

§6.13.    [Intentionally Omitted.]
§6.14.    Further Assurances. The Borrower will cooperate with the Lenders and
the Administrative Agent and execute such further instruments and documents as
the Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Credit Agreement and
the other Loan Documents.
§7.    CERTAIN NEGATIVE COVENANTS OF THE BORROWER.
The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or any Issuing
Bank has any obligation to issue, extend or renew any Letter of Credit:
§7.1.    Restrictions on Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or become or
remain liable, contingently or otherwise, with respect to Indebtedness other
than:
(a)    Indebtedness to the Lenders and the Administrative Agent arising under
any of the Loan Documents;
(b)    endorsements for collection, deposit or negotiation, self-insurance
obligations and warranties of products or services, in each case incurred in the
ordinary course of business;
(c)    Indebtedness in respect of letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments issued in the ordinary course
of business;
(d)    Indebtedness of the Borrower or any Subsidiary (other than any Domestic
Subsidiary) in respect of Swap Contracts; provided that such Swap Contracts are
(or were) entered into by the Borrower or such Subsidiary for the purpose of
mitigating risks associated with fluctuations in interest rates, commodity
prices or foreign exchange rates and not for speculative purposes;
(e)    Indebtedness existing on the Closing Date and listed and described on
Schedule 7.1 hereto or any refinancing thereof on substantially similar terms as
the Indebtedness being refinanced;
(f)    Subordinated Debt;
(g)    obligations under Capitalized Leases;
(h)    Indebtedness in respect of intercompany loans, guaranties and, so long as
no Default or Event of Default shall have occurred and be continuing at the time
such Indebtedness is incurred, other Investments and contingent obligations to
make Investments, (i) from the Borrower to any of its Subsidiaries or of any of
its Subsidiaries’ obligations, (ii) between Subsidiaries of the Borrower or of
any of the Borrower’s Subsidiaries’ obligations, or (iii) from any Subsidiary of
the Borrower to the Borrower or of any of the Borrower’s obligations;

47438543.7



--------------------------------------------------------------------------------

-72-

(i)    Indebtedness incurred in connection with the acquisition after the
Closing Date of any real or personal property by the Borrower or any Subsidiary
of the Borrower as contemplated by §7.2(ix) hereof;
(j)    Indebtedness secured by a lien on Real Estate of the Borrower or its
Subsidiaries; provided that the aggregate amount of Indebtedness permitted
pursuant to this §7.1(j) shall not, at any time, exceed the fair market value of
the Real Estate securing such Indebtedness;
(k)    other Indebtedness of the Borrower, provided that immediately after such
incurrence of Indebtedness, and after giving effect thereto on a pro forma
basis, no Default or Event of Default shall then exist;
(l)    other Indebtedness of the Borrower’s Subsidiaries, provided that
immediately after such incurrence of Indebtedness, and after giving effect
thereto on a pro forma basis, no Default or Event of Default shall then exist,
and provided, further, that the aggregate amount of such Indebtedness (without
duplication) of the Domestic Subsidiaries of the Borrower permitted under this
clause (o) shall not exceed 15% of the Stockholders’ Equity of the Borrower at
the time such Indebtedness is incurred;
(m)    Indebtedness consisting of Investments permitted under §7.3(m) hereof;
(n)    Indebtedness payable at the election of the Borrower by the issuance of
the Borrower’s Capital Stock;
(o)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in accordance with the terms of §7.6 hereof, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Borrower); and
(p)    Indebtedness of the Borrower and its Subsidiaries in respect of
Securitization Transactions; provided that, the aggregate amount of all such
Indebtedness shall not exceed $300,000,000 outstanding at any time.
§7.2.    Restrictions on Liens. The Borrower will not, and will not permit any
of its Subsidiaries to, (a) create or incur or suffer to be created or incurred
or to exist any lien, encumbrance, mortgage, pledge, charge, restriction or
other security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of such property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement; or
(d) other than as permitted under §7.7 hereof, sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; provided that the Borrower and any
Subsidiary of the Borrower may create or incur or suffer to be created or
incurred or to exist:

47438543.7



--------------------------------------------------------------------------------

-73-

(i)    liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;
(ii)    liens to secure taxes, assessments and other government charges and
liens to secure claims for labor, material or supplies, in each case in respect
of obligations not overdue or which are being contested in good faith and by
appropriate proceedings and for which the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto;
(iii)    deposits or pledges made in connection with, or to secure payment of,
worker’s compensation, unemployment insurance, old age pensions or other social
security obligations;
(iv)    liens in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Borrower or such Subsidiary is at
the time in good faith prosecuting an appeal and in respect of which a stay of
execution shall have been obtained pending such appeal or shall have obtained an
unsecured bond sufficient to release such lien;
(v)    liens of carriers, warehousemen, mechanics and materialmen, and other
like liens, in respect of obligations not overdue or, if such obligations are
overdue, being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto, provided that no proceeding to foreclose any such
lien shall have been commenced;
(vi)    encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under
Capitalized Leases to which the Borrower or a Subsidiary of the Borrower is a
party, and other minor liens or encumbrances none of which in the opinion of the
Borrower interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower and its Subsidiaries, which
defects do not individually or in the aggregate have a materially adverse effect
on the business of the Borrower individually or of the Borrower and its
Subsidiaries on a consolidated basis;
(vii)    liens existing on the Closing Date and listed on Schedule 7.2 attached
hereto or liens on the same assets in connection with the refinancing of such
existing liens;
(viii)    liens arising in the ordinary course of business of the Borrower or a
Subsidiary of the Borrower none of which in the opinion of the Borrower
interferes materially with the use of the property affected in the ordinary
course of business of the Borrower and its Subsidiaries and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of the Borrower or such Subsidiary individually or of the Borrower and
its Subsidiaries on a consolidated basis;
(ix)    (A) purchase money security interests in or purchase money mortgages on
real or personal property to secure purchase money Indebtedness of the type

47438543.7



--------------------------------------------------------------------------------

-74-

permitted by §7.1(i) hereof, incurred in connection with the acquisition of such
property, which security interests or mortgages cover only the real or personal
property so acquired; or (B) the owner’s interest in consigned inventory and
other goods sold or to be sold by the Borrower or any of its Subsidiaries;
(x)    liens on accounts receivable of the Borrower and/or its Subsidiaries that
are the subject of and secure the Indebtedness permitted under §7.1(p);
(xi)    liens securing other permitted Indebtedness that does not exceed
$50,000,000 in the aggregate;
(xii)    liens in respect of the interests of lessors under Capitalized Leases;
(xiii)    liens on Real Estate securing Indebtedness permitted under §7.1(j)
hereof;
(xiv)    liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that (A) such liens were not
created in contemplation of such merger, consolidation or Investment, (B) such
liens do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, (C) such liens are not expanded to secure any assets other than
the type of assets that were subject to such liens prior to such merger,
consolidation or Investment and (D) the applicable Indebtedness secured by such
lien is permitted under §7.1(o); and
(xv)    liens arising under Cash Management Agreement pooling arrangements.
§7.3.    Restrictions on Investments. The Borrower will not, and will not permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America or any country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”);
(b)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of (i) United States or Canadian banks having total assets in excess of
$1,000,000,000 or (ii) a commercial bank organized under the laws of any other
country which is a member of the OECD, or a political subdivision of such
country, and having total assets in excess of $1,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which is
organized or another country which is a member of the OECD;
(c)    (i) securities commonly known as “commercial paper” denominated in
Dollars or any Alternative Currency which at the time of purchase have been
rated and the ratings for which are not less than “P 1” if rated by Moody’s, and
not less than “A 1” if rated by S&P; and (ii) securities commonly known as
“short-term bank notes” issued by any Lender

47438543.7



--------------------------------------------------------------------------------

-75-

denominated in Dollars or any Alternative Currency which at the time of purchase
have been rated and the ratings for which are not less than “P 2” if rated by
Moody’s, and not less than “A 2” if rated by S&P;
(d)    Investments existing on the Closing Date and listed on Schedule 7.3
attached hereto;
(e)    Investments with respect to Indebtedness permitted by §7.1(h) hereof so
long as such entities remain Subsidiaries of the Borrower;
(f)    taxable or tax-exempt securities which at the time of purchase have been
rated and the ratings for which are not less than A 3 if rated by Moody’s, and
not less than A- if rated by S&P;
(g)    Investments consisting of loans and advances to employees of the Borrower
or any Subsidiary of the Borrower, not exceeding $10,000,000 in the aggregate at
any one time outstanding;
(h)    options to invest in or to lease real property to be used in the
operations of the Borrower or any Subsidiary of the Borrower;
(i)    guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions effected in the ordinary course of business;
(j)    (i) the Borrower’s or any Subsidiary’s guaranty of the Indebtedness of
any Subsidiary or the Borrower, and (ii) any other Investments by the Borrower
or any Subsidiary of the Borrower in any Subsidiary of the Borrower or the
Borrower;
(k)    Investments by the Borrower or any Subsidiary of the Borrower to acquire
maintain, and/or support a more than fifty percent (50%) equity interest in any
Person, provided that such acquisition is permitted under §7.6 hereof;
(l)    Investments by the Borrower or any Subsidiary of the Borrower to acquire
maintain, and/or support up to and including a fifty percent (50%) equity
interest in another Person, provided that (i) such Person is in line(s) of
business substantially the same as, similar to or in complementary fields of
enterprise to any line of business then engaged in by the Borrower or its
Subsidiaries, as applicable and (ii) the aggregate amount of (A) such
Investments in such Person and (B) existing Investments made by the Borrower or
any Subsidiary of the Borrower pursuant to this §7.3(l) shall at no time exceed
65% of the Stockholders’ Equity of the Borrower;
(m)    Investments consisting of Distributions permitted by §7.4;
(n)    Investments consisting of loans and advances to, guaranties of the
obligations of and equity Investments in Persons not exceeding $75,000,000 in
the aggregate at any one time outstanding;
(o)    shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) (b), (c) and (f) contained
in this §7.3; and

47438543.7



--------------------------------------------------------------------------------

-76-

(p)    shares of money market mutual or similar funds which have an Aaa or MR1+
money market fund rating from Moody’s or an AAA money market fund rating from
S&P.
§7.4.    Distributions. The Borrower will not declare any dividend or make any
Distribution if any Default or Event of Default has occurred and is continuing
or would result after giving effect to such Distribution.
§7.5.    [Intentionally Omitted.]
§7.6.    Merger and Consolidation; Acquisitions. The Borrower will not, and will
not permit any of its Subsidiaries to, merge or consolidate with any other
Person; enter into any stock or asset acquisitions (other than the acquisition
of assets in the ordinary course of such Person’s business and other than the
acquisition of stock permitted under §§7.3(k) or 7.3(l) hereof); enter into any
joint venture or partnerships (except to the extent permitted under §7.3
hereof); or become significantly engaged in any line of business other than a
line of business substantially the same as, similar to or in complementary
fields of enterprise to any line of business then engaged in by the Borrower or
its Subsidiaries other than (a) the merger or consolidation of one or more
Subsidiaries of the Borrower with and into the Borrower, provided that the
Borrower is the surviving entity, (b) the merger or consolidation of two or more
Subsidiaries of the Borrower, or (c) the acquisition (whether of stock or assets
or by means of a merger) of (i) a more than fifty percent (50%) equity interest
in any other Person or (ii) assets of any other Person; provided that (A)
immediately after such acquisition, and after giving effect thereto on a pro
forma basis, no Default or Event of Default shall then exist, (B) if required by
applicable law, the board of directors and the shareholders or the equivalent,
of such other Person has approved such acquisition, (C) such other Person is in
the business that is substantially the same as, similar to or in complementary
fields of enterprise to any line of business then engaged in by the Borrower or
its Subsidiaries, and (D) if the Borrower and such other Person merge, the
Borrower is the surviving entity.
§7.7.    Disposition of Assets and Sale-Leaseback Transactions. The Borrower
will not, and will not permit any of its Subsidiaries to, dispose of or sell
assets other than:
(a)    the disposition of assets in the ordinary course of business;
(b)    sale-leaseback transactions and other dispositions of assets that do not
have a materially adverse effect on the business, assets or financial condition
of the Borrower or any of its Subsidiaries, provided that (i) the aggregate net
book value of the assets to be sold plus the net book value of all other assets
of the Borrower and its Subsidiaries sold under this clause (b) during the
period of time from the Closing Date through the date of such sale does not, at
the time of such sale, exceed 25% of the Consolidated Total Assets of the
Borrower and its Subsidiaries, and (ii) such assets are sold in an arm’s length
transaction for fair market value (after giving effect to all tax benefits, if
any, associated with such sale); and
(c)    the sale of accounts receivable of the Borrower and/or its Subsidiaries
pursuant to any Permitted Securitization Transaction.

47438543.7



--------------------------------------------------------------------------------

-77-

§7.8.    Subordinated Debt. The Borrower will not effect or permit any change in
or amendment to any document or instrument pertaining to the subordination,
covenants, events of default, terms of payment or required prepayments of any
Subordinated Debt, give any notice of redemption or prepayment or offer to
repurchase under any such document or instrument or, directly or indirectly,
make any payment of principal of or interest on or in redemption, retirement or
repurchase of any Subordinated Debt, except that (a) the Borrower may make
regularly scheduled payments when required by the terms of the Subordinated
Debt, and (b) the Borrower may refinance all or a portion of the Subordinated
Debt so long as such refinancing Subordinated Debt (i) has a maturity that is no
earlier than the Subordinated Debt being refinanced and (ii) is subordinated to
the Obligations on terms at least as favorable to the Administrative Agent and
the Lenders, in the opinion of the Administrative Agent and the Required
Lenders, as the Subordinated Debt being refinanced.
§7.9.    Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of the Borrower (excluding transactions between the Borrower and
any of its Subsidiaries and transactions between any Subsidiary of the Borrower
and any other Subsidiary of the Borrower), whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate.
§8.    FINANCIAL COVENANTS OF THE BORROWER.
The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or any Issuing
Bank has any obligation to issue, extend or renew any Letter of Credit:
§8.1.    Fixed Charge Coverage Ratio. As at the end of each fiscal quarter of
the Borrower, the Borrower will not permit the ratio (the “Fixed Charge Coverage
Ratio”) of (a) the sum of (i) Consolidated EBIT for the period of the four
consecutive fiscal quarters (the “Measurement Period”) ending on such date plus
(ii) the Rental Expense for such Measurement Period, to (b) the sum of (i) the
Consolidated Total Interest Expense for such Measurement Period plus (ii) the
Rental Expense for such Measurement Period, to be less than 1.50 to 1.
§8.2.    Adjusted Funded Debt to Total Capitalization Ratio. As at the end of
each fiscal quarter of the Borrower, the Borrower will not permit the ratio of
(a) Consolidated Adjusted Funded Debt as at such date to (b) the sum of (i)
Consolidated Adjusted Funded Debt as at such date plus (ii) Stockholders’ Equity
as of such date, to be greater than 0.75 to 1.
§9.    CLOSING CONDITIONS.
The obligations of the Lenders to make the initial Loans and any Issuing Bank to
issue any Letters of Credit on the Closing Date shall be subject to the
satisfaction of the following conditions precedent:
§9.1.    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in

47438543.7



--------------------------------------------------------------------------------

-78-

form and substance satisfactory to each of the Lenders. The Administrative Agent
shall have received a fully executed counterpart of each such document.
§9.2.    Certified Copies of Charter Documents. The Administrative Agent shall
have received from the Borrower a copy, certified by a duly authorized officer
of the Borrower to be true and complete on the Closing Date, of each of (a) its
charter or other incorporation documents (or the equivalent constitutive
documents), certified as of a recent date by the Secretary of State of the
Borrower’s jurisdiction of incorporation, as in effect on such date of
certification, (b) its by-laws as in effect on such date and (c) evidence that
the Borrower is validly existing and in good standing and qualified to engage in
business in its state of incorporation and, to the extent requested by the
Administrative Agent, each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a material adverse change in the business, operations,
liabilities (actual or contingent) assets, properties or condition of the
Borrower and its Subsidiaries, taken as a whole.
§9.3.    Corporate Action. All corporate (or other) action necessary for the
valid execution, delivery and performance by the Borrower of this Credit
Agreement and the other Loan Documents shall have been duly and effectively
taken, and evidence thereof satisfactory to the Lenders shall have been provided
to the Administrative Agent.
§9.4.    Incumbency Certificate. The Administrative Agent shall have received
from the Borrower an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Borrower and giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign, in the name and to the benefit of the Borrower, each of the Loan
Documents; (b) to make Loan Requests, Conversion Requests and Swing Line Loan
Requests; and (c) to give notices and to take other action on its behalf under
the Loan Documents.
§9.5.    Opinion of Counsel. The Administrative Agent shall have received a
favorable legal opinion addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date, in form and substance satisfactory to the Lenders
and the Administrative Agent, from Wilmer Cutler Pickering Hale and Dorr LLP,
special counsel to the Borrower.
§9.6.    Payment of Fees. The Borrower shall have paid to the Administrative
Agent and the Co-Lead Arrangers, as appropriate, the fees set forth in the Fee
Letter, closing fees and all other fees and expenses (including without
limitation all reasonable legal fees and disbursements of the Administrative
Agent’s Special Counsel) required to be paid by it on or prior to the Closing
Date.
§9.7.    Existing Credit Agreement. All amounts outstanding under the Existing
Credit Agreement shall have been paid in full, all commitments thereunder of the
lenders thereunder who are not parties to this Credit Agreement shall have been
terminated and all commitments thereunder of the Lenders party to this Credit
Agreement shall be evidenced only by this Credit Agreement.



47438543.7



--------------------------------------------------------------------------------

-79-

§9.8.    Compliance Certificate. The Borrower shall have delivered to the
Lenders a Compliance Certificate based on the financial statements of the
Borrower for the fiscal quarter ended May 4, 2013.
§9.9.    UCC Search Results. The Administrative Agent shall have received the
results of UCC searches (and the equivalent thereof in all applicable foreign
jurisdictions), indicating no liens other than Permitted Liens and otherwise in
form and substance satisfactory to the Administrative Agent.
§9.10.    Certificate of Insurance. The Administrative Agent shall have received
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.
§9.11.    Closing Certificate. The Administrative Agent shall have received a
certificate of a duly authorized officer of the Borrower (a) stating that no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by, and the validity against, the Borrower, of the Loan
Documents, except as have been obtained, and (b) certifying that (i) the
conditions specified in §10.1 have been satisfied and (ii) there has been no
event or circumstance since the Balance Sheet Date that has had or could be
reasonably expected to have, either individually or in the aggregate, a material
adverse change in the business, operations, liabilities (actual or contingent),
assets, properties or condition of the Borrower or its Subsidiaries.
Without limiting the generality of the provisions of the last paragraph of
§13.3, for purposes of determining compliance with the conditions specified in
this §9, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
§10.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan and any Issuing Bank to issue,
extend, renew or amend any Letter of Credit, in each case whether on or after
the Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:
§10.1.    Representations True; No Event of Default. Each of the representations
and warranties of any of the Borrower and its Subsidiaries contained in this
Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Credit Agreement (excluding,
(a) unless the Senior Debt Rating is lower than the Senior Debt Rating Threshold
at the time of any loan or the issuance, extension, renewal or amendment of any
Letter of Credit, the representation and warranty contained in §5.5 hereof, and
(b) the representation and warranty contained in §5.7 hereof) shall be true as
of the date as of which they were made and shall also be true at and as of the
time of the making of such Loan or the issuance, renewal or extension of such
Letter of Credit, with the same effect as if made at and as of that time (except
to the extent of changes resulting from transactions contemplated or

47438543.7



--------------------------------------------------------------------------------

-80-

permitted by this Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing. For the avoidance of doubt,
satisfaction of the conditions in this Section 10.1 shall not be required for
the conversion or continuance of any Revolving Credit Loan pursuant to Section
2.9 hereof.
§10.2.    No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or for
such Issuing Bank to issue, extend or renew such Letter of Credit.
§10.3.    Governmental Regulation. Each Lender shall have received from the
Borrower such statements in substance and form reasonably satisfactory to such
Lender as such Lender shall require for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.
§10.4.    Alternative Currency. In the case of any Loan to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders would make it impracticable for such Loan to be
denominated in the relevant Alternative Currency.
§10.5.    Borrowing Request. The Administrative Agent and, if applicable, the
applicable Issuing Bank, shall have received a Loan Request, Swing Line Loan
Request or Letter of Credit Application, as the case may be, in accordance with
the requirements hereof.
§11.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§11.1.    Events of Default and Acceleration. Any of the following events shall
constitute an Event of Default:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans, the Facility
Fee, any fees due under the Fee Letter, other fees or other sums due hereunder
or under any of the other Loan Documents, within five (5) Business Days of the
date when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;
(c)    the Borrower (i) shall fail to comply with any of its covenants contained
in §§6.4, 6.5, 6.6 (with respect to the Borrower’s existence), 7 or 8 hereof, or
(ii) shall fail to comply with its covenants contained in §§6.6 (other than with
respect to the Borrower’s existence), 6.10 or 6.13 and such failure shall
continue for thirty (30) days;

47438543.7



--------------------------------------------------------------------------------

-81-

(d)    the Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §11.1) for thirty (30) days after
written notice of such failure has been given to the Borrower by the
Administrative Agent;
(e)    any material representation or warranty of the Borrower or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;
(f)    the Borrower or any of its Subsidiaries shall fail to pay when due, or
within any applicable period of grace, any obligation for borrowed money or
credit received (other than trade credit in the ordinary course of business) or
in respect of any Capitalized Leases or any obligations with respect to Swap
Contracts which, in the aggregate, represents Indebtedness (calculated, with
respect to Swap Contracts, based on the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof) of $75,000,000 or more, or fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received (other than trade credit in the ordinary course of business) or in
respect of any Capitalized Leases or Swap Contracts which, in the aggregate,
represents Indebtedness (calculated, with respect to Swap Contracts, based on
the Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof) of $75,000,000 or more, and for such period of time as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof;
(g)    (i) the Borrower or any of its Material Subsidiaries (1) shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or (2)
shall petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower or any of its Material Subsidiaries or of
any substantial part of the assets of the Borrower or any of its Material
Subsidiaries or shall commence any case or other proceeding relating to the
Borrower or any of its Material Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
(3) shall take any action to authorize or in furtherance of any of the
foregoing, or (ii) if any such petition or application shall be filed or any
such case or other proceeding shall be commenced against the Borrower or any of
its Material Subsidiaries and shall not have been dismissed within sixty (60)
days, or the Borrower or any of its Material Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein;
(h)    a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or any of its Material
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Material Subsidiary of the Borrower in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;



47438543.7



--------------------------------------------------------------------------------

-82-

(i)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, any final judgment
against the Borrower or any of its Subsidiaries that, with other outstanding
final judgments, undischarged, against the Borrower or any of its Subsidiaries
exceeds in the aggregate $75,000,000;
(j)    (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in accelerated
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $75,000,000,
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, and the extension of the time to pay
in connection with the resolution of any dispute in accordance with the terms of
Title IV of ERISA, any installment payment with respect to its withdrawal
liability under §4201 of ERISA under a Multiemployer Plan in an aggregate amount
in excess of $75,000,000, (iii) the Borrower or any of its Subsidiaries fails to
comply with Applicable Pension Laws with respect to any Foreign Plan and such
failure has resulted or could reasonably be expected to result in accelerated
liability in an aggregate amount in excess of $75,000,000, or (iv) a Foreign
Plan is terminated and such termination has resulted or could reasonably be
expected to (x) result in accelerated liability in an aggregate amount in excess
of $75,000,000 and (y) have a material adverse effect on the business, assets or
financial condition of the Borrower and its Subsidiaries, taken as a whole;
(k)    the holders of all or any part of the Subordinated Debt shall accelerate
the maturity of all or any part of the Subordinated Debt or the Subordinated
Debt shall be prepaid, redeemed or repurchased in whole or in part, or an offer
to prepay, redeem or repurchase the Subordinated Debt in whole or in part shall
have been made, in each case in violation of the provisions of this Credit
Agreement;
(l)    if any of the Loan Documents shall be canceled, terminated, revoked or
rescinded, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any of its Subsidiaries party thereto or any of their respective
stockholders, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof; or
(m)    a “Change in Control” shall have occurred (which for the purposes of this
subsection (m) shall mean the occurrence of any of the following events):
(i)    the acquisition by any Person (including any syndicate or group deemed to
be a “person” under Section 13(d)(3) of the Securities and Exchange Act of 1934,
as amended) of beneficial ownership, directly or indirectly, through a purchase,
merger or other acquisition transaction or series of transactions, of shares of
Capital Stock of the Borrower entitling such Person to exercise 50% or more of
the total voting power of all shares of Capital Stock of the Borrower entitled
to vote generally in the elections of directors (any shares of voting

47438543.7



--------------------------------------------------------------------------------

-83-

stock of which such person or group is the beneficial owner that are not then
outstanding being deemed outstanding for purposes of calculating such
percentage);
(ii)    any consolidation of the Borrower with, or merger of the Borrower into,
any other Person, any merger of another Person into the Borrower, or any sale or
transfer of all or substantially all of the assets of the Borrower to another
Person (other than a merger (A) which does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of Capital Stock of
the Borrower or (B) which is effected solely to change the jurisdiction of
incorporation of the Borrower); or
(iii)    during any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of 66-2/3% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or
(n)    any of (i) the Borrower or any of its Subsidiaries shall fail to make any
payment under any Permitted Securitization Transaction that is a Material
Securitization Transaction, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
and any such failure shall continue after the applicable grace period, if any,
specified in the documents relating to such transaction, or (ii) any Event of
Termination under any Material Securitization Transaction shall occur and
continue after the applicable grace period, if any, specified in such documents
if either, pursuant to such documents, (A) the existence of such Event of
Termination would automatically cause the acceleration of all indebtedness due
to the purchaser or lender under such documents or (B) the existence of such
Event of Termination would permit the purchaser or lender under such documents
to accelerate the payment of all indebtedness due to the purchaser or lender
under such documents or require the repurchase of the receivables sold
thereunder and (1) such Event of Termination continues unremedied or unwaived
for a period of more than ninety (90) days after the date that the
Administrative Agent gives notice to the Borrower of such Event of Termination
or (2) the purchaser or lender under such documents accelerates the payment of
such indebtedness or requires the repurchase of the receivables sold thereunder.
§11.2.    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the Issuing Banks to issue, extend or renew Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

47438543.7



--------------------------------------------------------------------------------

-84-

(c)    require that the Borrower Cash Collateralize the Unpaid Reimbursement
Obligations (in an amount equal to the then Outstanding amount thereof) plus the
Maximum Drawing Amount; and
(d)    exercise on behalf of itself, the Lenders and the Issuing Banks all
rights and remedies available to it, the Lenders and the Issuing Banks under the
Loan Documents;
provided, however, that upon the occurrence of an Event of Default under
§§11.1(g) or (h), the obligation of each Lender to make Loans and any obligation
of the Issuing Banks to issue, extend or renew Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the Unpaid
Reimbursement Obligations plus the Maximum Drawing Amount as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
§11.3.    Application of Funds. After the exercise of remedies provided for in
§11.2 (or after the Loans have automatically become immediately due and payable
and the Unpaid Reimbursement Obligations and the Maximum Drawing Amount have
automatically been required to be Cash Collateralized as set forth in the
proviso to §11.2), any amounts received on account of the Obligations shall,
subject to the provisions of §§4.15 and 4.16, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
§4) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Banks and amounts payable under §4), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Unpaid Reimbursement
Obligations and other Obligations, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unpaid Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of the Maximum Drawing Amount to the extent not
otherwise Cash Collateralized by the Borrower pursuant to §3 and §4.15; and

47438543.7



--------------------------------------------------------------------------------

-85-

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
Subject to §3.3 and §4.15, amounts used to Cash Collateralize the Maximum
Drawing Amount pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
§12.    SETOFF.
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Lenders or any of the Subsidiaries of the holding company owning such Lender to
the Borrower may be applied to or set off by such Lender or such Subsidiary of
the holding company owning such Lender against the payment of Obligations and
any and all other liabilities, direct, or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, of the Borrower to such
Lender; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of §4.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to Indebtedness of
the Borrower to such Lender, other than Indebtedness evidenced by the Credit
Agreement or constituting Reimbursement Obligations owed to such Lender, such
amount shall be applied ratably to such other Indebtedness (except that no
amounts shall be applied to documentary letters of credit) and to the
Indebtedness evidenced by the Credit Agreement or constituting Reimbursement
Obligations owed to such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Credit
Agreement, or constituting Reimbursement Obligations owed to, such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Obligations held by
such Lender any amount in excess of its ratable portion of the payments received
by all of the Lenders with respect to the Loans made by, and Reimbursement
Obligations owed to, all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Loans made by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Credit Agreement; provided that if all or any part of such excess payment
is thereafter recovered from such Lender, such disposition and arrangements
shall be rescinded and the amount restored to the extent of such recovery, but
without interest.



47438543.7



--------------------------------------------------------------------------------

-86-

§13.    THE ADMINISTRATIVE AGENT.
§13.1.    Appointment and Authority. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
§13.2.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
§13.3.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in §11.2 and §24) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall

47438543.7



--------------------------------------------------------------------------------

-87-

be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §§9 or 10 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
§13.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable to the Lenders for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
§13.5.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
§13.6.    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time resign by giving fifty (50) days’ prior written notice thereof to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. Unless a Default
or Event of Default shall have occurred and be continuing, such successor
Administrative Agent shall be reasonably acceptable to the Borrower. If no such
successor shall have been so

47438543.7



--------------------------------------------------------------------------------

-88-

appointed by the Required Lenders and shall have accepted such appointment
within fifty (50) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders and the Issuing Banks, the
resigning Administrative Agent shall continue to hold such collateral until such
time as a successor is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this §13.6. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this §13.6). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section and §§14 and 15 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(b)    Any resignation by Bank of America as administrative agent pursuant to
this §13.6 shall also constitute its resignation as lender of the Swing Line
Loans to the extent that Bank of America is acting in such capacity at such
time. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring lender of the Swing Line
Loans and (b) the retiring lender of the Swing Line Loans shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.
§13.7.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
§13.8.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Co-Syndication Agents or Co-Documentation
Agents listed on

47438543.7



--------------------------------------------------------------------------------

-89-

the cover page hereof shall have any powers, duties or responsibilities under
this Credit Agreement or any of the other Loan Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank hereunder.
§13.9.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial, administrative or like
proceeding or any assignment for the benefit of creditors relative to Borrower
or any of its Subsidiaries, the Administrative Agent (irrespective of whether
the principal of any Loan, Reimbursement Obligation or Unpaid Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations,
Unpaid Reimbursement Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
the terms of this Credit Agreement) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the terms
of this Credit Agreement.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
§13.10.        [Intentionally Omitted.]
§13.11.        Indemnity. To the extent not reimbursed by the Borrower, the
Lenders ratably agree hereby to indemnify and hold harmless the Administrative
Agent and its Affiliates (including any of the officers, directors, employees,
agents and attorneys-in-fact of any thereof) (each an “Indemnified Party”) from
and against any and all claims, actions and suits (whether

47438543.7



--------------------------------------------------------------------------------

-90-

groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which such Indemnified Party has not been reimbursed by the
Borrower as required by §14 hereof), and liabilities of every nature and
character arising out of or related to this Credit Agreement, the Letters of
Credit or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or such Indemnified Party’s actions taken hereunder
or thereunder, except to the extent that any of the same shall be directly
caused by such Indemnified Party’s willful misconduct, gross negligence or, in
the absence of instruction or concurrence of the Required Lenders, breach of
contract.
§14.    EXPENSES.
The Borrower agrees to pay (a) the Administrative Agent’s reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) the reasonable fees,
expenses and disbursements of the Administrative Agent’s Special Counsel or any
local counsel to the Administrative Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (c) the
reasonable fees, expenses and disbursements of the Administrative Agent or any
of its Affiliates incurred by the Administrative Agent or such Affiliate in
connection with the preparation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, (d) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (e) all reasonable out-of-pocket expenses (including,
without limitation, reasonable attorneys’ fees and costs and reasonable
accounting, appraisal, investment banking and similar professional fees and
charges) incurred by the Administrative Agent or any Lender in connection with
the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or the administration thereof
after the occurrence of an Event of Default (including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiation), and (f) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches. The Borrower shall not pay the fees, expenses
and disbursements incurred by any Lender other than the Administrative Agent in
connection with the review and preparation of this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein. The
covenants of this §14 shall survive payment or satisfaction of all other
Obligations.
§15.    INDEMNIFICATION.
The Borrower agrees to indemnify and hold harmless the Administrative Agent, the
Agents, the Co-Lead Arrangers, the Lenders and their respective Affiliates,
officers, directors and employees (each such Person being called an
“Indemnitee”) from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the proceeds of any of the Loans or the
Letters of Credit, (b) the Borrower or any of its Subsidiaries entering into or
performing this Credit Agreement or any of the other Loan

47438543.7



--------------------------------------------------------------------------------

-91-

Documents or (c) with respect to the Borrower and its Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release or threatened release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury or damage to property), in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding, but
excluding liabilities, losses, damages or expenses which are determined in a
final, nonappealable judgment by a court of competent jurisdiction to result
from the gross negligence, willful misconduct or breach of contract of the
Person seeking indemnification hereunder. In litigation, or the preparation
therefor, the Indemnitee shall be entitled to select its own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems
which was disseminated in connection with this Credit Agreement or the
transactions contemplated hereby or for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except, in each case, to the extent
such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
willful misconduct or breach of contract relating to its treatment or handling
of such IntraLinks information, electronic telecommunications or other
information transmission system. If, and to the extent that the obligations of
the Borrower under this §15 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law. The covenants
contained in this §15 shall survive payment or satisfaction in full of all other
Obligations. Without limiting the provisions of Section 4.3.3(c), this §15 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
§16.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default, and shall survive the making by the Lenders
of any of the Loans or the issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Credit Agreement or any Letter of Credit or the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or any Issuing Bank has any obligation to issue, renew or extend Letters of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement. All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of the Borrower or any of its Subsidiaries

47438543.7



--------------------------------------------------------------------------------

-92-

pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary
hereunder.
§17.    SUCCESSORS AND ASSIGNS.
§17.1.    Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of §17.2, (ii) by way of participation in accordance with the
provisions of §17.4, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of §17.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in §17.4 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.
§17.2.    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this §17.2, participations in Unpaid Reimbursement Obligations
and in Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(a)    Minimum Amounts.
(i)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(ii)    in any case not described in §17.2(a)(i), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

47438543.7



--------------------------------------------------------------------------------

-93-

(b)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (b) shall not apply to the
Administrative Agent’s rights and obligations in respect of Swing Line Loans;
(c)    Required Consents. No consent shall be required for any assignment except
to the extent required by §17.2(a)(ii) and, in addition:
(i)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender (other than an Approved Fund); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof;
(ii)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(iii)    the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(d)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment; and any
documents, certificates or evidence required to be delivered under §4.3.3. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(e)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(f)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all

47438543.7



--------------------------------------------------------------------------------

-94-

payment liabilities then owed by such Defaulting Lender to the Administrative
Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.
(g)    Alternative Currencies. Each assignee shall be capable of lending in all
currencies available to the Borrower hereunder as of the effective date of such
assignment without the imposition of any additional costs or expenses to the
Borrower.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §17.3, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of §§4.3.3, 4.7, 4.8, 14 and 15, with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with §17.4.
§17.3.    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Head Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Unpaid Reimbursement Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
§17.4.    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such

47438543.7



--------------------------------------------------------------------------------

-95-

Lender’s participations in Unpaid Reimbursement Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second sentence of §24 that affects such Participant. Subject to §17.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
§§4.3.3, 4.7 and 4.8 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §17.2. To the extent permitted by law,
each Participant also shall be subject to, and entitled to the benefits of, §12
as though it were a Lender.
§17.5.    Limitations on Participant Rights. A Participant shall not be entitled
to receive any greater payment under §4.3.3 or §4.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of §4.3.3 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with §4.3.3(e) as though it were a Lender.
§17.6.    Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, or other central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its

47438543.7



--------------------------------------------------------------------------------

-96-

obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
§17.7.    Resignation as Issuing Bank After Assignment. Notwithstanding anything
to the contrary contained herein, if at any time any Issuing Bank assigns all of
its Commitment and Revolving Credit Loans pursuant to §17.2, such Issuing Bank
may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an
Issuing Bank. In the event of any such resignation as an Issuing Bank, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Issuing Bank as an
Issuing Bank. If an Issuing Bank resigns as an Issuing Bank, it shall retain all
the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation issued by such Issuing Bank and all Unpaid Reimbursement Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
§3.3). Upon the appointment of a successor Issuing Bank, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, and (b) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of such Issuing Bank with respect to such Letters of Credit.
§18.    NOTICES, ETC.
Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required by this Credit Agreement or any Letter of
Credit Applications shall be in writing and shall be delivered in hand, mailed
by United States registered or certified first class mail, postage prepaid, sent
by overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:
(a)    if to the Borrower, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 18, or at such
other address for notice as the Borrower shall last have furnished in writing to
the Person giving the notice;
(b)    if to the Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 18, or such other addresses for notice as the Administrative Agent
shall last have furnished in writing to the Person giving the notice; and
(c)    if to any Lender, at such Lender’s address set forth on such Lender’s
Administrative Questionnaire, or such other address for notice as such Lender
shall have last furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer and (ii) if sent

47438543.7



--------------------------------------------------------------------------------

-97-

by registered or certified first-class mail return receipt requested, postage
prepaid, on the third Business Day following the mailing thereof.
Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to §§2 and 3 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such §§2 and 3 by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.
The Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
reasonably rely and act in good faith upon any notices (including telephonic
Loan Requests and Swing Line Loan Requests) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, each Lender and the directors,
officers, employees, agents and advisors of each of them from all losses, costs,
expenses and liabilities resulting from the reasonable reliance by such Person
pursuant to this §18 on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
§19.    GOVERNING LAW.
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN

47438543.7



--------------------------------------------------------------------------------

-98-

DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR
ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID
STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING IN SUCH STATE AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §18 HEREOF. THE BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
§20.    HEADINGS.
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.
§21.    COUNTERPARTS.
This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery by facsimile or other
electronic transmission by any of the parties hereto of an executed counterpart
hereof or of any amendment or waiver hereto shall be as effective as an original
executed counterpart hereof or of such amendment or waiver and shall be
considered a representation that an original executed counterpart hereof or such
amendment or waiver, as the case may be, will be delivered.
§22.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§24 hereof.
§23.    WAIVER OF JURY TRIAL.
Each party hereto hereby waives its right to a jury trial with respect to any
action or claim arising out of any dispute in connection with this Credit
Agreement or any of the other Loan Documents, any rights or obligations
hereunder or thereunder or the performance of which rights and obligations.
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. The Borrower (a) certifies that no
representative, agent or attorney of any Lender or the Administrative Agent has
represented, expressly or otherwise, that such Lender or the

47438543.7



--------------------------------------------------------------------------------

-99-

Administrative Agent would not, in the event of litigation, seek to enforce the
foregoing waivers and (b) acknowledges that the Administrative Agent and the
Lenders have been induced to enter into this Credit Agreement, the other Loan
Documents to which it is a party by, among other things, the waivers and
certifications contained herein.
§24.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or any of its
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrower, the
written consent of the Required Lenders and the written acknowledgment of the
Administrative Agent. Notwithstanding the foregoing, (a) the rate of interest on
the Loans and the amount of any Facility Fees may not be reduced or forgiven,
the term of the Loans or the Commitments may not be extended, the regularly
scheduled payment date for principal or interest on the Loans, the Reimbursement
Obligations or any Facility Fees may not be postponed or extended, and the
Commitment Amounts of a Lender may not be increased, in each case without the
written consent of the Borrower and the written consent of each Lender directly
affected thereby; (b) the principal amount of any Loans or the Reimbursement
Obligations may not be forgiven without the written consent of each Lender
directly affected thereby; (c) this §24 may not be changed without the written
consent of the Borrower and the written consent of all of the Lenders; (d) the
definition of Required Lenders may not be amended without the written consent of
all of the Lenders; (e) the Administrative Agent may not release any guaranty
for the Obligations (except as provided in §4.14 hereof) without the written
consent of all the Lenders; (f) the amount of any fees payable for the account
of the Administrative Agent pursuant to the Fee Letter, any provision applicable
to the Swing Line Loans and the Administrative Agent in its capacity as lender
of the Swing Line Loans, and §13 hereof may not be amended without the written
consent of the Administrative Agent; (g) no provision applicable to the Issuing
Banks may be amended without the written consent of the Issuing Banks; and (h)
§1.5 or the definition of “Alternative Currency” may not be amended without the
written consent of each Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. If any Lender does
not consent to a proposed amendment, waiver or consent to release with respect
to any Loan Document that requires

47438543.7



--------------------------------------------------------------------------------

-100-

consent of each Lender or each affected Lender and has been approved by the
Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with §4.12; provided that such amendment, waiver, consent or release
can be effected as a result of the assignment(s) contemplated by such Section.
§25.    TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.
§25.1.    Confidentiality. Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its Affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any Confidential Information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement, provided
that nothing herein shall limit the disclosure of any such information (a) after
such information shall have become public other than through a violation of this
§25 or becomes available to any of the Lenders or the Administrative Agent on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries, (b) to the extent required by statute, rule, regulation or
judicial process, (c) to counsel for any of the Lenders or the Administrative
Agent, (d) to bank examiners, any other regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over any Lender, any of
its Affiliates or the Administrative Agent (to the extent required by such
Lender or such Affiliate by law or subpoena, but only to the extent permitted by
applicable laws and regulations, including those applying to classified
materials), or to auditors or accountants (provided such auditor or accountant
has agreed to be bound by this §25), (e) to the Administrative Agent, any Lender
or, solely in connection with this Credit Agreement and the transactions
contemplated hereby, any Financial Affiliate (provided such Financial Affiliate
has agreed in a writing enforceable by the Borrower to be bound by this §25),
(f) in connection with any litigation to which any one or more of the Lenders,
the Administrative Agent or any Financial Affiliate is a party, or in connection
with the enforcement of rights or remedies hereunder or under any other Loan
Document, (g) solely in connection with this Credit Agreement and the
transactions contemplated hereby, to a Lender Affiliate or a Subsidiary or
Affiliate of the Administrative Agent (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (h) to any
assignee or participant (or prospective assignee or participant) or any actual
or prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees in a writing enforceable
by the Borrower to be bound by the provisions of this §25 or (i) with the
consent of the Borrower.
§25.2.    Prior Notification. Unless specifically prohibited by applicable law
or court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process including, without limitation, any disclosure under §25.1(b), (d) or
(f). In addition to, and without limiting the foregoing, each of the Lenders and
the Administrative

47438543.7



--------------------------------------------------------------------------------

-101-

Agent shall permit the Borrower to intervene in any relevant proceedings to
protect its interests in the non-public information and shall provide reasonable
cooperation to the Borrower, at the Borrower’s expense, in seeking to obtain
such protection. Each of the Lenders and the Administrative Agent further agrees
that if the Borrower is not successful in precluding the court or other legal
body from requiring the disclosure of the non-public information, such Lender or
the Administrative Agent, as the case may be, will furnish only that portion of
the non-public information which it in good faith reasonably considers to be
legally required and, at the request and expense of the Borrower, will exercise
all reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded the non-public information.
§25.3.    Other. In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries. The obligations of each
Lender under this §25 shall supersede and replace the obligations of such Lender
under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.
§26.    SEVERABILITY.
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction. Without
limiting the foregoing provisions of this §26, if and to the extent that the
enforceability of any provisions in this Credit Agreement relating to Defaulting
Lenders shall be limited by any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, as determined in good faith by the Administrative Agent or the
applicable Issuing Bank, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
§27.    JUDGMENT CURRENCY.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the

47438543.7



--------------------------------------------------------------------------------

-102-

Administrative Agent from the Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
§28.    USA PATRIOT ACT NOTICE.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.
§29.    NO ADVISORY OR FIDUCIARY RESPONSIBILITY.
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Co-Lead Arrangers and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Co-Lead Arrangers and the Lenders each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, no
Co-Lead Arranger nor any Lender has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Co-Lead
Arranger or any Lender has advised or is currently advising the Borrower or its
Affiliates on other matters) and none of the Administrative Agent, any Co-Lead
Arranger nor any Lender has any obligation to the Borrower or its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Co-Lead Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Co-Lead Arranger nor any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) none of the Administrative Agent, any Co-Lead Arranger nor
any Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated

47438543.7



--------------------------------------------------------------------------------

-103-

hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, any Co-Lead Arranger
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty.
§30.    COLLATERAL.
Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any margin stock as collateral
(whether direct or indirect security) in the extension or maintenance of the
credit provided for in this Credit Agreement.
[Remainder of page intentionally left blank.]





47438543.7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.
STAPLES, INC.




By:    /s/ Lisa Scopa                
Name:    Lisa Scopa
Title:    Vice President and Treasurer



(Signature Page to Credit Agreement)



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent




By:    /s/ Lilliana Claar                
Name:    Lilliana Claar
Title:    Vice President



(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as an Issuing Bank, lender of Swing Line Loans and a
Lender




By:    /s/ Jamie Eng                    
Name:    Jamie Eng
Title:    Vice President



(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as an Issuing Bank and a Lender




By:    /s/ Ritam Bhalla                
Name:    Ritam Bhalla
Title:    Director





(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender




By:    /s/ Richard Jackson                
Name:    Richard Jackson
Title:    Managing Director, Co-Head of Leverage & Acquisition Finance, Americas





(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Sarah Freedman            
Name:    Sarah L. Freedman
Title:    Executive Director

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender




By:    /s/ Denis Waltrich            
Name:    Denis Waltrich
Title:    Director

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender




By:    /s/ Dina Garthwaite            
Name:    Dina Garthwaite
Title:    Vice President

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:    /s/ Ming K. Chu            
Name:    Ming K. Chu
Title:    Vice President


By:    /s/ Heidi Sandquist            
Name:    Heidi Sandquist
Title:    Director



(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender




By:    /s/ Mark Walton                
Name:    Mark Walton
Title:    Authorized Signatory

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ Michael L. Richards            
Name:    Michael L. Richards
Title:    Senior Vice President

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






SOVEREIGN BANK, N.A., as a Lender




By:    /s/ William Maag            
Name:    William Maag
Title:    Senior Vice President

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Conan Schleicher            
Name:    Conan Schleicher
Title:    Senior Vice President

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






UNION BANK, N.A., as a Lender




By:    /s/ Carlos Cruz                
Name:    Carlos Cruz
Title:    Vice President

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






NATIONAL AUSTRALIA BANK LIMITED, as a Lender




By:    /s/ Marcia Bockol                
Name:    Marcia Bockol
Title:    Director

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By:    /s/ David Kee                
Name:    David Kee
Title:    Managing Director

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender




By:    /s/ Paula J. Czach                
Name:    Paula J. Czach
Title:    Managing Director & Execution Head

(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------






WESTPAC BANKING CORPORATION, as a Lender




By:    /s/ Sean Crellin                
Name:    Sean Crellin
Title:    Director, Legal









(Signature Page to Credit Agreement)





--------------------------------------------------------------------------------




SCHEDULE 1
Commitments
and Applicable Percentages
LENDER
COMMITMENT
APPLICABLE PERCENTAGE


Bank of America, N.A.
$107,000,000
10.700000000%
Barclays Bank PLC
$107,000,000
10.700000000%
HSBC Bank USA, National Association
$107,000,000
10.700000000%
JPMorgan Chase Bank, N.A.
$80,500,000
8.050000000%
Wells Fargo Bank, N.A.
$80,500,000
8.050000000%
Citibank, N.A.
$54,000,000
5.400000000%
Deutsche Bank AG New York Branch
$54,000,000
5.400000000%
Goldman Sachs Bank USA
$54,000,000
5.400000000%
PNC Bank, National Association
$54,000,000
5.400000000%
Sovereign Bank, N.A.
$54,000,000
5.400000000%
U.S. Bank National Association
$54,000,000
5.400000000%
Union Bank, N.A.
$54,000,000
5.400000000%
National Australia Bank Limited
$35,000,000
3.500000000%
Sumitomo Mitsui Banking Corporation
$35,000,000
3.500000000%
The Bank of Nova Scotia
$35,000,000
3.500000000%
Westpac Banking Corporation
$35,000,000
3.500000000%
TOTAL
$1,000,000,000
100.000000000%






47438543.7



--------------------------------------------------------------------------------




SCHEDULE 3
Mandatory Cost Formulae
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

(b)
the requirements of the European Central Bank.

2.
On the first day of each Interest Period (or as soon as practicable thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the actual cost (expressed as a percentage
of such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)



(b)
in relation to any Loan in any currency other than Sterling:

E x 0.01
per cent per annum
300



Where:
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as


47438543.7



--------------------------------------------------------------------------------




an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of §4.11 and, in the case of interest (other than on overdue amounts) charged at
the Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.

“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the


47438543.7



--------------------------------------------------------------------------------




Administrative Agent and the Borrower, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Lender as being the average of the Fee Tariffs applicable to
such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)
its jurisdiction of incorporation and the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent and the Borrower to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a Lending
Office in the same jurisdiction as its Lending Office.10.    The Administrative
Agent shall have no liability to any Person if such determination results in an
Additional Cost Rate which over- or under-compensates any Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.


47438543.7



--------------------------------------------------------------------------------






SCHEDULE 3.8
Transitional Letters of Credit




None.

47438543.7



--------------------------------------------------------------------------------






SCHEDULE 5.3
Title to Properties; Leases


The Borrower and its Subsidiaries are party to Capitalized Leases that are
entered into in the ordinary course of business.



47438543.7



--------------------------------------------------------------------------------






SCHEDULE 5.7
Litigation


None.

47438543.7



--------------------------------------------------------------------------------






SCHEDULE 5.11
Employee Benefit Plans
None.

47438543.7



--------------------------------------------------------------------------------






SCHEDULE 5.13
Environmental Compliance


None.





47438543.7



--------------------------------------------------------------------------------






SCHEDULE 5.15(a)
Subsidiaries, Etc.
Name of Subsidiary
Jurisdiction of Incorporation
 
 
 
 
3094494 Nova Scotia Company
Canada
 
3258402 Nova Scotia Company
Canada
 
Agawam Mill, LP
USA
 
Agena Inforgal SA
Spain
 
ATG Nye Drift AS
Norway
 
Auxilia Graphica S.r.L.
Italy
 
Beijing Staples Commerce & Trade Co., Ltd.
China
 
Bernard France SAS
France
 
Buhrmann II B.V.
Netherlands
 
Buhrmann Ireland Limited
Ireland
 
Buhrmann ISD Groupe S.A.
France
 
Buhrmann Paper UK Limited
United Kingdom
 
Buhrmann-Tetterode International Hellas A.E.E.
Greece
 
CE Direct Pty Ltd
Australia
 
CEI Pty. Ltd.
Australia
 
CER New Zealand Limited
New Zealand
 
Corporate Express B.V.
Netherlands
 
Corporate Express Canada, Inc.
Canada
 
Corporate Express Employee Share Plan Company Pty. Ltd.
Australia
 
Corporate Express France S.A.S.
France
 
Corporate Express (Holdings) Ltd.
United Kingdom
 
Corporate Express Hungaria Kft
Hungary
 
Corporate Express (Irl) Limited
Ireland
 
Corporate Express Ltd.
United Kingdom
 
Corporate Express Luxembourg Finance S.A.R.L.
Luxembourg
 
Corporate Express Luxembourg Holding S.a.r.l.
Luxembourg
 
Corporate Express (N.I.) Ltd.
United Kingdom
 
Corporate Express Norway Holdings AS
Norway
 
Corporate Express Print Management Limited
New Zealand
 
Corporate Express Silver Sarl
Luxembourg
 
Corporate Express SRL
Italy
 
Corporate Express Supply Chain Pty Limited
Australia
 
Corporate Express Swaps US, Inc.
USA
 
Corporate Express Sweden Holding AB
Sweden
 
Corporate Express UK Holding Limited
United Kingdom
 
Cypress Brooklyn LLC
USA
 
Cypress Brooklyn II LLC
USA
 
Educational Experience Pty Limited
Australia
 
EMO AS
Norway
 


47438543.7



--------------------------------------------------------------------------------




Emo Finland Oy
Finland
 
Fareham Developments (One) Limited
United Kingdom
 
Fareham Developments (Two) Limited
United Kingdom
 
Grafimat BVBA
Belgium
 
Grieg Kalenderforlag
Norway
 
Hong Kong Staples Brands Limited
Hong Kong
 
IN Designs Global, Inc.
USA
 
Jean Paul Guisset -JPG France SAS
France
 
Jiangsu Staples Office Products Co. Ltd.
China
 
Macchingraf SRL
Italy
 
Maquinaria Artes Graficas Hartmann SL
Spain
 
Medical Arts Press, Inc.
USA
 
MondOffice s.r.l.
Italy
 
OA365 International Company Limited
Cayman Islands
 
Officenet, B2 Express – Comercio, Servicos e Representacoes Ltda.
Brazil
 
Oranda AG
Switzerland
 
Peterborough, L.P.
Canada
 
Plantin BVBA
Belgium
 
Pressel AG
Switzerland
 
Pressel Kereskedelmi Kft.
Hungary
 
Pressel Post B.V.
Netherlands
 
Pressel Post b.v.b.a.
Belgium
 
Pressel Sarl
France
 
Pressel Sp.z.o.o.
Poland
 
Pressel Systems spol.s.r.o.
Czech Republic
 
Pressel Versand GmbH
Germany
 
Pressel Versand International GmbH
Austria
 
Quill Corporation
USA
 
Quill Lincolnshire, Inc.
USA
 
Reliable France SAS
France
 
Restructure (Vic) Pty. Ltd.
Australia
 
Rich Andvord Grafisk AS
Norway
 
SchoolKidz.com LLC
USA
 
SEC UK Delivery Limited
United Kingdom
 
Shenzhen Staples Commerce & Trade Co., Ltd. (*minority interest held)
China
 
SHN C.V.
Netherlands
 
Smilemakers Canada, Inc.
USA
 
Smilemakers for Children Company
Canada
 
Smilemakers, Inc.
USA
 
SOM Hagerstown, Inc.
USA
 
Staples Acquisition B.V.
Netherlands
 
Staples Acquisition II B.V.
Netherlands
 
Staples Acquisition III B.V.
Netherlands
 
Staples Argentina S.A.
Argentina
 


47438543.7



--------------------------------------------------------------------------------




Staples (Asia) Investments Limited
Cayman Islands
 
Staples Australia Bid Company Pty Limited
Australia
 
Staples Australia Holdings Pty Limited
Australia
 
Staples Australia Pty Limited
Australia
 
Staples Austria GmbH
Austria
 
Staples Belgium BVBA
Belgium
 
Staples Brand Consulting (Shenzhen) Co., Ltd.
China
 
Staples Brands International Limited
Hong Kong
 
Staples Brands Sales, LLC
USA
 
Staples Brasil Comercio de Materiais de Escritorio Ltda.
Brazil
 
Staples Canada Holdings, LLC
USA
 
Staples Canada, Inc.
Canada
 
Staples Canada Luxco Sarl
Luxembourg
 
Staples Canada Luxco II, SA
Luxembourg
 
Staples (China) Investment Co., Ltd.
China
 
Staples CI Holdings Limited
Cayman
 
Staples Connecticut, Inc.
USA
 
Staples Contract & Commercial, Inc.
USA
 
Staples CRS BV
Netherlands
 
Staples CRS II BV
Netherlands
 
Staples CRS III BV
Netherlands
 
Staples CRS IV BV
Netherlands
 
Staples Cyprus Holdings Limited
Cyprus
 
Staples Cyprus Intermediary Holdings Limited
Cyprus
 
Staples Delivery Limited
United Kingdom
 
Staples Delivery, SA
Portugal
 
Staples Denmark ApS
Denmark
 
Staples (Deutschland) GmbH
Germany
 
Staples Deutschland GmbH & Co. KG
Germany
 
Staples Dutch Management BV
Netherlands
 
Staples Employment Services Limited
United Kingdom
 
Staples Europe B.V.
Netherlands
 
Staples Europe Holdings, G.P.
Bermuda
 
Staples Europe Import B.V.
Netherlands
 
Staples Finland Oy
Finland
 
Staples France Holding SAS
France
 
Staples Global Markets, Inc.
USA
 
Staples GP, LLC
USA
 
Staples Group, Inc. (The)
USA
 
Staples Hong Kong Investments Limited
Hong Kong
 
Staples International B.V.
Netherlands
 
Staples International Group Services B.V.
Netherlands
 
Staples International Limited
United Kingdom
 
Staples Luxembourg S.A.R.L.
Luxembourg
 
Staples Mail Order UK Limited
United Kingdom
 
Staples Nederland Holding B.V.
Netherlands
 


47438543.7



--------------------------------------------------------------------------------




Staples Nederland BV
Netherlands
 
Staples New Zealand Limited
New Zealand
 
Staples Nordic AS
Norway
 
Staples Norway AS
Norway
 
Staples Norway Holdings AS
Norway
 
Staples Norway Holdings II AS
Norway
 
Staples NS Holdings, LLC
USA
 
Staples of Maryland, LLC
USA
 
Staples Office Centre Verwaltungs GmbH
Germany
 
Staples Office Equipment (Shanghai) Ltd
China
 
Staples Participations B.V.
Netherlands
 
Staples Partner, LLC
USA
 
Staples Polska Sp.z.o.o.
Poland
 
Staples Portugal Equipamento de Escritoria, SA
Portugal
 
Staples Procurement & Management Services Private Limited
India
 
Staples Productos de Oficina, SL
Spain
 
Staples Promotional Products Canada Ltd.
Canada
 
Staples Promotional Products Europe Ltd
UK
 
Staples Retail Norway AS
Norway
 
Staples Security Corporation
USA
 
Staples (Shanghai) Company Ltd.
China
 
Staples Shared Service Center (Europe) BVBA
Belgium
 
Staples Shared Service Center (Europe) II, BVBA
Belgium
 
Staples Shared Service Center, LLC
USA
 
Staples Sweden AB
Sweden
 
Staples Sweden Holdings AB
Sweden
 
Staples Sweden Holdings II AB
Sweden
 
Staples Taiwan Corporation Limited
Cayman Islands
 
Staples the Office Superstore East, Inc.
USA
 
Staples the Office Superstore, Limited Partnership
USA
 
Staples the Office Superstore, LLC
USA
 
Staples Transportation LLC
USA
 
Staples UK Limited
United Kingdom
 
Staples UK Retail Limited
United Kingdom
 
Staples UPS Business Services Co. Ltd.
China
 
Staples Value, LLC
USA
 
Staples Verwaltungs GmbH
Germany
 
Teacher Direct Limited
New Zealand
 
Tetterode-Nederland B.V.
Netherlands
 
Thrive Networks, Inc.
USA
 
Union B.V., Exploitatie Maatschappij
Netherlands
 




47438543.7



--------------------------------------------------------------------------------








SCHEDULE 5.15(b)
Joint Ventures and Partnerships
Shenzhen Staples Commerce & Trade Co., Ltd. (China)
Staples UPS Business Services (Beijing) Co. Ltd.

47438543.7



--------------------------------------------------------------------------------






SCHEDULE 5.16
Taxpayer Identification Number
Company
Taxpayer ID
Staples, Inc.
04-2896127










47438543.7



--------------------------------------------------------------------------------






SCHEDULE 7.1
Existing Indebtedness
$876,200,000 Senior Notes, interest 9.750%, due January 2014.


$500,000,000 Senior Notes, interest 2.750%, due January 2018.


$500,000,000 Senior Notes, interest 4.375%, due January 2023.


$50,000,000 Letter of Credit and Reimbursement Agreement between Staples, Inc.
and U.S. Bank National Association and Sumitomo Bank.


EUR 75,000,000 Letter of Credit Arrangement with DeutscheBank and Staples, Inc.


Approximately $190 million in the aggregate of local lines of credit entered in
the ordinary course of business in Europe, China, India, Canada, Argentina and
Brazil.


Parental guarantees entered into the ordinary course of business for certain
local lines of credit, foreign exchange hedges, and other purposes.

47438543.7



--------------------------------------------------------------------------------








SCHEDULE 7.2
Existing Liens
None.





47438543.7



--------------------------------------------------------------------------------






SCHEDULE 7.3
Existing Investments
Staples Future Office Products Private Limited (India)


Parental guarantees entered into the ordinary course of business for certain
local lines of credit, foreign exchange hedges, and other purposes.







47438543.7



--------------------------------------------------------------------------------






SCHEDULE 18
Administrative Agent’s Office;
Certain Addresses For Notices
STAPLES, INC.:
500 Staples Drive
Framingham, Massachusetts 01702
Attention: Treasurer
Telephone: (508) 253-2537
Telecopier: (508) 305-3710
Electronic mail: lisa.scopa@staples.com
Website Address:    www.staples.com
U.S. Taxpayer Identification Number: 04-2896127




ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Loan Requests):
Bank of America, N.A.
101 N Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Jelani S. Ford
Telephone: (980) 386-7637
Telecopier: (704) 719-8266
Electronic Mail: jelani.s.ford@baml.com
Account No.: 1366212260600
Ref: Staples
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Liliana Claar
Telephone: (415) 436-2770
Telecopier: (415) 503-5003
Electronic Mail: liliana.claar@baml.com




ADMINISTRATIVE AGENT AS LENDER OF SWING LINE LOANS:

47438543.7



--------------------------------------------------------------------------------




Bank of America, N.A.
101 N Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Jelani S. Ford
Telephone: (980) 386-7637
Telecopier: (704) 719-8266
Electronic Mail: jelani.s.ford@baml.com
Account No.: 1366212260600
Ref: Staples
ABA# 026009593


ISSUING BANKS:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code:PA6-580-02-30
Scranton, PA 18507
Attention: Michael Grizzanti
Telephone: (570) 330-4214
Telecopier: (800) 755-87543
Electronic Mail: michael.a.grizzanti@baml.com


Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attention: Letters of Credit Department / Dawn Townsend
Telephone: (201) 499-2081
Telecopier: (212) 412-5011
Electronic Mail: dawn.townsend@barcap.com


HSBC Bank USA, National Association
452 5th Avenue
8th Floor
New York, NY 10018
Attention: Catherine Dong
Telephone: (212) 525-2456
Telecopier: (212) 642-1816
Electronic Mail: catherine.dong@us.hsbc.com







47438543.7



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF LOAN REQUEST
STAPLES, INC.
500 Staples Drive
Framingham, Massachusetts 01702
[____________, 20__]






Bank of America, N.A., as Administrative Agent
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Yamila Faamausili


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement dated as of May 31,
2013 (as the same may be amended, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Staples, Inc. (the “Borrower”), the Lenders listed on Schedule 1
thereto (the “Lenders”), Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as the lender of Swing
Line Loans, and as an Issuing Bank, Barclays Bank PLC and HSBC Bank USA,
National Association, as co-syndication agents for the Lenders and each as an
Issuing Bank, and Wells Fargo Bank, National Association and JPMorgan Chase
Bank, N.A., as co-documentation agents for the Lenders. Capitalized terms which
are used herein without definition and which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement.
Pursuant to §2.2 of the Credit Agreement, we hereby request that a Loan
consisting of [a Base Rate Loan in the principal amount of $______________, or a
Eurocurrency Rate Loan in the currency of [_____________] and in the principal
amount of _________________ with an Interest Period of [_______] be made on
____________, 20__. We understand that this request is irrevocable and binding
on us and obligates us to accept the requested Loan on such date.
We hereby certify that (a) the aggregate outstanding principal amount of the
Dollar Equivalent of Loans on today’s date, excluding this borrowing and any
Loans to be repaid contemporaneously with this borrowing of Loans or other Loans
made today, is $____________, the aggregate outstanding principal amount of the
Swing Line Loans on today’s date, including any Swing Line Loans to be made
today but excluding any Swing Line Loans to be repaid contemporaneously with
this borrowing of Loans or other Loans made today, is $_______________, and the
sum of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations on
today’s date is $____________, (b) the aggregate outstanding

47438543.7



--------------------------------------------------------------------------------




principal amount of the Dollar Equivalent of Loans denominated in Alternative
Currencies on today’s date, excluding this borrowing and any such Loans to be
repaid contemporaneously with this borrowing of Loans or other Loans made today,
is $___________, and the sum of the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations with respect to Letters of Credit denominated in
Alternative Currencies on today’s date is $________________, (c) we will use the
proceeds of the requested Loan in accordance with the provisions of the Credit
Agreement, (d) each of the representations and warranties contained in the
Credit Agreement or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true as of the date as of which it was
made and is true at and as of the date hereof (except to the extent of changes
resulting from transactions contemplated or permitted by the Credit Agreement
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties related expressly to an earlier date and
excluding the representations and warranties contained in §[§5.5 and]1 5.7 of
the Credit Agreement) and (e) no Default or Event of Default has occurred and is
continuing.
Very truly yours,


STAPLES, INC.




By:     
Name:
Title:






































1 The bracketed language in clause (d) shall be excluded if the Senior Debt
Rating is lower than the Senior Debt Rating Threshold as of the date hereof.



2



--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
[Date]


To the Lenders Party to the
Credit Agreement Referred to Below
c/o Bank of America, N.A, as Administrative Agent
Agency Management
335 Madison Avenue
Mail Code: NY1-503-04-03
New York, NY 10017
Attention: Steven Gazzillo


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of May 31, 2013 (as the same
may be amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Staples, Inc.
(the “Borrower”), the Lenders listed on Schedule 1 thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as the lender of Swing Line Loans, and as an Issuing
Bank, Barclays Bank PLC and HSBC Bank USA, National Association, as
co-syndication agents for the Lenders and each as an Issuing Bank, and Wells
Fargo Bank, National Association and JPMorgan Chase Bank, N.A., as
co-documentation agents for the Lenders. Capitalized terms used herein without
definition and which are defined in the Credit Agreement shall have the
respective meanings assigned to such terms in the Credit Agreement.
Pursuant to [§6.4(a)] [§6.4(b)] of the Credit Agreement, the chief financial
officer or treasurer of the Borrower, on behalf of the Borrower, hereby
certifies to each of you as follows: (a) to the best of the undersigned’s
knowledge, the financial statements delivered herewith fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries and were prepared in accordance with GAAP applied on a basis
consistent with prior periods (except, in the case of quarterly statements, for
provisions for footnotes and subject to year end adjustments and, in all cases,
except as disclosed therein); (b) to the best of the undersigned’s knowledge,
the information furnished in the calculations attached hereto was true and
correct as of the last day of the fiscal [year] [quarter] next preceding the
date of this certificate; and (c) to the best of the undersigned’s knowledge, as
of the date of this certificate, there exists no Default or Event of Default.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned officer has executed this Compliance
Certificate as of the date first written above.
STAPLES, INC.




By:        
Title:














--------------------------------------------------------------------------------




COMPLIANCE CERTIFICATE WORKSHEET
Financial Covenants
For the period ended __________, 20___
I.    Section 8.1 - Fixed Charge Coverage Ratio (reported quarterly)


For the period of four consecutive fiscal quarters then ended (the “Measurement
Period”):


A.    Consolidated EBIT:    $__________


B.    Rental Expense:
Obligations under store rental agreements or leases of real
property(excluding Capitalized Leases and Synthetic
Leases):    $__________


C.    Sum of A plus B:    $__________


D.    Consolidated Total Interest Expense:    $__________


E.    Rental Expense (from B)    $__________


F.    Sum of D plus E:    $__________


G.    Ratio of C to F:    _________:1


H.    Minimum required ratio for Measurement Period:    1.50 : 1








--------------------------------------------------------------------------------






II.
Section 8.2 – Adjusted Funded Debt to Total Capitalization
Ratio (reported quarterly)



A.    Consolidated Adjusted Funded Debt:


1.    Consolidated Total Funded Debt:


(a)
Indebtedness relating to the borrowing of
money or obtaining of credit:    $__________



(b)
Deferred purchase price of assets:    $__________



(c)
Obligations under Synthetic Leases and
Capitalized Leases:    $__________



(d)
Permitted Securitization Transactions:    $__________



(e)
Guarantees of the above type of
Indebtedness (a-d):    $__________



(f)
Sum of (1)(a) plus (1)(b) plus (1)(c) plus
(1)(d) plus (1)(e):    $__________



2.
Rental Expense for period of 12 consecutive months
then ended    $__________



3.
A(2) multiplied by eight (8)    $__________



4.
Sum of A(1)(f) plus A(3)    $__________



B.    Stockholders’ Equity:    $__________


C.    Ratio of A(4) to A(4) plus B:     ________:1


D.    Maximum required ratio:    0.75 : 1














--------------------------------------------------------------------------------




EXHIBIT C


FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.
1.    Assignor:


2.
Assignee:
[and is an Affiliate/Approved Fund of [identify Lender]]



3.    Borrower: Staples, Inc.


4.
Administrative Agent: Bank of America, N.A.,
as the administrative agent under the Credit Agreement









--------------------------------------------------------------------------------




5.
Credit Agreement:    The Credit Agreement, dated as of May _, 2013, by
and among the Borrower, the Lenders listed on Schedule 1 thereto (the
“Lenders”), the Administrative Agent, Bank of America, N.A. as the lender of
Swing Line Loans and as an Issuing Bank, Barclays Bank PLC and HSBC Bank USA,
National Association, as co-syndication agents for the Lenders and each as an
Issuing Bank, and Wells Fargo Bank, National Association and JPMorgan Chase
Bank, N.A., as co-documentation agents for the Lenders



6.
Assigned Interest:



Aggregate Amount of Commitment/Loans for all Lenders∗


Amount of Commitment/Loans Assigned*
 
Percentage Assigned of Commitment/Loans2
$
$
_______%
$
$
_______%
$
$
_______%



[7.    Trade Date:    ______________]3 




Effective Date:    ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


















*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.






--------------------------------------------------------------------------------






The terms set forth in this Assignment and Acceptance are hereby agreed to:




ASSIGNOR
[NAME OF ASSIGNOR]




By:        
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:        
Title:




Consented to and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent[,
    lender of the Swing Line Loans and an Issuing Bank]




By:    
Title:








--------------------------------------------------------------------------------






[Consented


BARCLAYS BANK PLC, as an Issuing Bank




By:    
Title:






HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank




By:    
Title:4 






STAPLES, INC.




By:    
Title:5 


















4 Include if Issuing Banks' consent is required under Credit Agreement.
5 Include if Borrower's consent is required under Credit Agreement.






















--------------------------------------------------------------------------------




ANNEX 1


The Credit Agreement dated as of May 31, 2013, among Staples, Inc., the Lenders
parties thereto, Bank of America, N.A., as Administrative Agent, and the other
agents parties thereto


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of to be an assignee under §17.2(c), (e) and (f) of the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§§5.4 and 6.4 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance and to purchase the Assigned Interest,
(vi) it has, independently and without reliance on the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in






--------------------------------------------------------------------------------




taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York
(excluding the laws applicable to conflicts or choice of laws).








--------------------------------------------------------------------------------




EXHIBIT D


FORM OF SWING LINE LOAN REQUEST
STAPLES, INC.500 Staples Drive
Framingham, Massachusetts 01702
[__________, 20__]




Bank of America, N.A., as Administrative Agent
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Yamila Faamausili


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement dated as of May 31,
2013 (as the same may be amended, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Staples, Inc. (the “Company”), the Lenders listed on Schedule 1
thereto (the “Lenders”), Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as the lender of Swing
Line Loans, and as an Issuing Bank, Barclays Bank PLC and HSBC Bank USA,
National Association, as co-syndication agents for the Lenders and each as an
Issuing Bank, and Wells Fargo Bank, National Association and JPMorgan Chase
Bank, N.A., as co-documentation agents for the Lenders. Capitalized terms which
are used herein without definition and which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement.
Pursuant to §2.10.2 of the Credit Agreement, we hereby request that a Swing Line
Loan in the principal amount of $__________, be made on [Drawdown Date]. The
Swing Line Loan Maturity Date relating to such Swing Line Loan shall be
[___________]. We understand that this request is irrevocable and binding on us
and obligates us to accept the requested Swing Line Loan on such date.
We hereby certify that (a) the Dollar Equivalent of the aggregate outstanding
principal amount of the Loans on today’s date, including amounts to be borrowed
today but excluding any Loans to be repaid contemporaneously with this borrowing
of Swing Line Loans or other Loans made today, is $___________, the aggregate
outstanding principal amount of the Swing Line Loans as of today’s date,
including this borrowing but excluding any Swing Line Loans to be repaid
contemporaneously with this borrowing of Swing Line Loans or other Loans made
today, is $___________, and the sum of the Maximum Drawing Amount and all Unpaid
Reimbursement Obligation on today’s date is $___________, (b) we will use the
proceeds of the requested Swing Line Loan in accordance with the provisions of
the Credit Agreement, (c) each






--------------------------------------------------------------------------------




of the representations and warranties contained in the Credit Agreement or in
any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true as of the date as of which it was made and is true at
and as of the date hereof (except to the extent of changes resulting from
transactions contemplated or permitted by the Credit Agreement and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties related expressly to an earlier date, and excluding the
representations and warranties contained in §[§5.5 and]7 5.7 of the Credit
Agreement) and (d) no Default or Event of Default has occurred and is
continuing.


Very truly yours,


STAPLES, INC.




By:    
Name:
Title:






















7 The bracketed language in clause (c) shall be excluded if the Senior Debt
Rating is lower than the Senior Debt Rating Threshold as of the date hereof.
















